 
 
Execution Version
 

--------------------------------------------------------------------------------

 
 
 
 
 
AGREEMENT OF PURCHASE AND SALE


For the Membership Interests of


MICHIGAN PIPELINE & PROCESSING, LLC




by and between


GANESH ENERGY, LLC and GAS PROCESSING & PIPELINE, LLC




collectively as Seller,


and


DCP MIDSTREAM PARTNERS, LP


as Buyer,




dated as of


September 10, 2008
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
Page

--------------------------------------------------------------------------------

   
ARTICLE I DEFINITIONS
1
Section 1.1
Specific Definitions
1
   
ARTICLE II MECHANICS OF SALE AND PURCHASE
14
Section 2.1
Agreement to Sell and Purchase
14
Section 2.2
Time and Place of Closing/Effective Date of Transaction
14
Section 2.3
Closing.
14
Section 2.4
Seller’s Deliveries at Closing
14
Section 2.5
Buyer’s Deliveries at Closing
15
Section 2.6
Deliverables For Estimated Purchase Price Determination
16
Section 2.7
Post-Closing Purchase Price Reconciliation
16
Section 2.8
Allocation of Purchase Price.
18
   
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER
18
Section 3.1
Organization; Qualification
19
Section 3.2
Authority Relative to this Agreement
19
Section 3.3
Equity Interests.
19
Section 3.4
Consents and Approvals
21
Section 3.5
No Conflict or Violation
21
Section 3.6
Financial Information.
22
Section 3.7
Contracts.
22
Section 3.8
Compliance with Law
23
Section 3.9
Permits.
23
Section 3.10
Litigation
23
Section 3.11
Employee Matters.
23
Section 3.12
Labor Relations
25
Section 3.13
Intellectual Property.
26
Section 3.14
Representations with Respect to Environmental Matters.
26
Section 3.15
Tax Matters
27
Section 3.16
Insurance.
27
Section 3.17
Absence of Certain Changes or Events.
28
Section 3.18
Absence of Undisclosed Liabilities
29
Section 3.19
Brokerage and Finders' Fees
29

 
 
 
- ii -

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 
Section 3.20
Corporate and Accounting Records
29
Section 3.21
Affiliated Transactions
29
Section 3.22
Gas Imbalances
30
Section 3.23
No Competing or Alternative Treating Plants Under Development
30
Section 3.24
No Other Representations or Warranties.
30
   
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE BUYER
30
Section 4.1
Corporate Organization; Qualification.
30
Section 4.2
Authority Relative to this Agreement
31
Section 4.3
Consents and Approvals
31
Section 4.4
No Conflict or Violation
31
Section 4.5
Availability of Funds
32
Section 4.6
Litigation
32
Section 4.7
Brokerage and Finders' Fees..
32
Section 4.8
Buyer's Acknowledgement.
32
Section 4.9
Investment Representations.
32
Section 4.10
No Other Representations or Warranties.
33
   
ARTICLE V COVENANTS OF THE PARTIES
33
Section 5.1
Consents and Approvals.
33
Section 5.2
Further Assurances
34
Section 5.3
Employee Matters.
34
Section 5.4
Tax Covenants.
37
Section 5.5
Maintenance of Insurance Policies.
38
Section 5.6
Preservation of Records.
38
Section 5.7
Public Statements
39
Section 5.8
Use of Corporate Name
39
Section 5.9
Confidentiality
39
Section 5.10
MPP Financial Statements.
39
Section 5.11
Non-competition
40
Section 5.12
Conduct of Business Pending Closing
41
   
ARTICLE VI SURVIVAL; INDEMNIFICATION
42
Section 6.1
Survival.
42
Section 6.2
Indemnification.
42

 
 
 
- iii -

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 
Section 6.3
Calculation of Damages.
44
Section 6.4
Procedures for Third-Party Claims
44
Section 6.5
Procedures for First-Party Claims
45
Section 6.6
Special Indemnification Provision Relating to Environmental Matters.
46
   
ARTICLE VII CONDITIONS TO CLOSING
47
Section 7.1
Conditions Precedent to Obligations of Buyer.
47
Section 7.2
Conditions Precedent to Obligations of Seller
47
   
ARTICLE VIII MISCELLANEOUS PROVISIONS
48
Section 8.1
Interpretation.
48
Section 8.2
Disclosure Letters
48
Section 8.3
Payments
49
Section 8.4
Expenses
49
Section 8.5
Choice of Law.
49
Section 8.6
Assignment
49
Section 8.7
Notices
49
Section 8.8
Resolution of Disputes.
51
Section 8.9
No Right of Setoff.
51
Section 8.10
Time is of the Essence
51
Section 8.11
Entire Agreementt.
51
Section 8.12
Binding Nature; Third Party Beneficiaries.
51
Section 8.13
Counterparts
52
Section 8.14
Severability.
52
Section 8.15
Headings
52
Section 8.16
Waiver
52
Section 8.17
Amendment.
52
Section 8.18
Seller Liability
52
     
EXHIBITS
         
EXHIBIT A
FIRPTA Affidavit
 
EXHIBIT B
Form of Assumption Agreement
 
EXHIBIT C
Form of Transition Services Agreement
 

 
 
- iv -

--------------------------------------------------------------------------------

 
 
AGREEMENT OF PURCHASE AND SALE


This AGREEMENT OF PURCHASE AND SALE, dated as of September 10, 2008, is made and
entered into by and between GANESH ENERGY, LLC, a Michigan limited liability
company, and GAS PROCESSING & PIPELINE, LLC, a Wyoming limited liability company
(collectively the “Seller“), and DCP MIDSTREAM PARTNERS, LP, a Delaware limited
partnership (“Buyer”).
 
W I T N E S S E T H:


WHEREAS, Seller owns all of the Membership Interests of Michigan Pipeline &
Processing, LLC (“MPP”); and


WHEREAS, MPP (through its wholly owned Subsidiaries) (i) owns and operates the
five plant South Chester natural gas CO2 treating facility complex; (ii) owns
and operates the 149 mile Grands Lacs pipelines that gathers natural gas from
various central production facilities in the Antrim Shale formation of northeast
Michigan (the “CPFs”) to the South Chester treating facilities; (iii) owns the
56 mile Bay Area Pipeline that transports natural gas to Consumers Energy’s Karn
power plant complex; (iv) owns a 75% interest in the Jackson Pipeline Company,
the owner of the Jackson Pipeline; and (v) owns an undivided 44% interest in the
Litchfield Pipeline (collectively, the “Business”); and
 
WHEREAS, Buyer desires to purchase, and Seller desires to sell to Buyer, all the
Membership Interests in MPP, upon the terms and subject to the conditions set
forth herein;
 
THEREFORE, in consideration of the foregoing, the representations, warranties,
covenants and agreements set forth in this Agreement, and other good and
valuable consideration, the adequacy and receipt of which are hereby
acknowledged, the parties hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1 Specific Definitions. For purposes of this Agreement, the following
terms shall have the meanings set forth below:
 
“Accounting Firm”
shall have the meaning set forth in Section 2.7(c) below.
   
“Action”
shall mean any administrative, regulatory, judicial or other formal proceeding,
action, Claim, suit, investigation or inquiry by or before any Governmental
Authority, arbitrator or mediator, at law or at equity.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Affiliate”
shall have the meaning set forth in Rule 12b-2 of the General Rules and
Regulations under the Exchange Act; provided that, when applied to Buyer, the
term “Affiliate” shall not include Spectra Energy Corp, a Delaware corporation,
or ConocoPhillips, a Delaware corporation, or any entities owned, directly or
indirectly, by Spectra Energy Corp or ConocoPhillips, other than entities owned,
directly or indirectly, by Buyer and by DCP Midstream, LLC.
   
“Agreement”
shall mean this Agreement of Purchase and Sale, together with the Seller
Disclosure Letter, Buyer Disclosure Letter, Annex I and Exhibits hereto, as the
same may be amended or supplemented from time to time in accordance with the
provisions hereof.
   
“Allocation Statement”
shall have the meaning set forth in Section 2.8 below.
   
“ANR”
shall have the meaning set forth in Section 3.3(d) below.
   
“Assumption Agreement”
shall mean that certain Assumption Agreement in the form of Exhibit B attached
hereto pursuant to which Seller assumes and remains responsible for the Retained
Liabilities, from and after the Closing Date.
   
“Bank Accounts”
shall mean all of the bank accounts existing in the name of MPP or any Entity,
each of which is described on Schedule 1.1(c) to Seller’s Disclosure Schedule by
bank, account name, type and purpose, and identifying the personnel having the
power to make withdrawals or otherwise manage deposits, withdrawals or other
business with respect to such accounts.
   
“Baseline Date”
shall have the meaning set forth in Section 3.3(e) below.
   
“Business”
shall have the meaning set forth in the Recitals of this Agreement.
   
“Business Day”
shall mean any day that is not a Saturday, Sunday or other day on which banks
are required or authorized by Law to be closed in the City of New York.
   
“Buyer Disclosure Letter”
shall mean the Buyer Disclosure Letter delivered to Seller concurrently with
this Agreement, which is an integral part of this Agreement.
   
“Buyer Indemnified Parties”
shall have the meaning set forth in Section 6.2(a) below.

 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
“Buyer Returns”
shall have the meaning set forth in Section 5.4(a)(ii) below.
   
“Cap Amount”
shall have the meaning set forth in Section 6.2(d) below.
   
“Casualty Loss”
shall have the meaning set forth in Section 7.1(c) below.
   
“Charlevoix”
shall have the meaning set forth in Section 3.21 below.
   
“Claims”
shall mean any and all demands, claims, lawsuits, arbitral proceedings, causes
of action, investigations and other proceedings, regardless of the stage of
prosecution and regardless of whether pending before a court, regulatory agency
or other form of Governmental Authority.
   
“Closing Date”
shall mean the date on which the transactions contemplated by this Agreement
actually close.
   
“Closing Net Working Capital”
which may be positive or negative, shall mean an amount equal to Current Assets
minus Current Liabilities as of the Effective Date.
   
“Closing Statement”
shall have the meaning set forth in Section 2.7(a) below.
   
“Code”
shall mean the Internal Revenue Code of 1986, as amended.
   
“Commercial Contracts”
shall mean any and all contracts to which MPP or an Entity is a party (excluding
the rights-of-way or easements associated with the pipelines), pursuant to which
MPP or any Entity (i) derives Business revenues or secures the right to use the
assets and properties of the Business or (ii) has provided a benefit or right to
any third Person; Commercial Contracts shall include, without limitation, all
CO2 treating and similar agreements, all natural gas transportation agreements,
all fuel allocation and oxygen specification agreements, all pipeline balancing
agreements, and all settlement agreements that contain currently effective
commercial terms, and all lease of property to or from third Persons.
   
“Confidentiality Agreement”
shall mean the confidentiality agreement entered into by and between DCP
Midstream Partners, LP and MPP dated May 9, 2008.
   
“CPFs”
shall have the meaning set forth in the Recitals above.
   
“Current Assets”
shall mean the current assets of MPP, excluding the current portion of net
investment in a direct financing lease.

 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
“Current Liabilities”
shall mean the current liabilities of the MPP, excluding all debt under the
LaSalle Loan Documents and any other debt affecting the Business, and any
accrued interest accrued on any such debt.
   
“Damages”
shall mean judgments, settlements, fines, penalties, damages, Liabilities,
losses or deficiencies, costs and expenses, including reasonable attorney's
fees, court costs, expenses of arbitration or mediation, and other out-of-pocket
expenses incurred in investigating or preparing the foregoing.
   
“DCP Plans”
shall have the meaning set forth in Section 5.3(d) below.
   
“Default Rate”
shall mean a per annum rate of interest equal to the prime rate of interest
charged to Buyer by Wachovia Bank, N.A.
   
“Dispute”
shall have the meaning set forth in Section 8.8 below.
   
“Distribution”
shall mean:
(i) any dividend, distribution, repayment or repurchase of share capital,
capital contribution or other return of capital to shareholders or equivalent
holders of its ownership interests;
(ii) any repayment of any loan owed to an Affiliate;
(iii) any loan made to an Affiliate, other than to any of the Entities.
   
“Effective Date”
shall mean 9:00 AM Eastern Time on the first day of the month in which the
Closing Date occurs.
   
“EGM”
shall have the meaning set forth in Section 2.4(f) below.
   
“EGM Management Agreement”
shall have the meaning set forth in Section 2.4(f) below.
   
“Employee Plans”
shall have the meaning set forth in Section 3.11(a)(i).

 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
“Entities”
shall mean the entities, other than Michigan Pipeline & Processing, LLC, listed
on Annex I attached hereto and “Entity” shall mean one of the entities.
   
“Environmental Laws”
 
shall mean all federal, state and local Laws or other legal requirement in
effect and existence as of the date of this Agreement relating to the
environment, pollution or protection of the environment for human health benefit
or natural resources (but not Occupational Safety and Health Act or laws
regulating food, drink and medicine), including laws relating to releases or
threatened releases of Hazardous Substances into the environment (including
ambient air, surface water, groundwater, land, surface and subsurface strata),
including the Comprehensive Environmental Response, Compensation and Liability
Act (42 U.S.C. §9601 et seq.), the Oil Pollution Act of 1990 (33 U.S.C. §2701 et
seq.), the Resource Conservation and Recovery Act (42 U.S.C. §6901 et seq.), the
Clean Water Act (33 U.S.C. §1251 et seq.), the Clean Air Act (42 U.S.C. §7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. §2601 et seq.) and the
Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §136 et seq.), as
to each, as amended and the regulations promulgated pursuant thereto.
   
“Environmental Permit”
shall mean any Permit, formal exemption, identification number or other
authorization issued by a Governmental Authority pursuant to an applicable
Environmental Law.
   
“Equity Interests”
shall mean the equity interests in the Entities owned by MPP.
   
“ERISA”
shall mean the Employee Retirement Income Security Act of 1974, as amended, and
the regulations promulgated thereunder.
   
“Estimated Closing Statement”
shall have the meaning set forth in Section 2.6 below.
   
“Estimated Closing Net Working Capital”
shall mean an estimate of the Closing Net Working Capital.
   
“Estimated Purchase Price”
shall mean (i) US $145,000,000 plus (ii) the Estimated Closing Net Working
Capital, (iii) plus and/or minus, as applicable, the various Estimated Purchase
Price Adjustments, utilizing the formula and the rules of applicability set
forth in Section 2.1 below.
   
“Estimated Purchase Price Adjustments”
shall have the meaning set forth in Section 2.6 below.

 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
“Exchange Act”
shall mean the Securities Exchange Act of 1934, as amended.
   
“Financial Statements”
shall have the meaning set forth in Section 3.6(a) below.
   
“First-Party Claim”
shall have the meaning set forth in Section 6.5 below.
   
“GAAP”
shall mean United States generally accepted accounting principles as in effect
from time to time
   
“Gas Imbalance”
shall mean the net aggregate natural gas volumetric imbalance existing (i)
between MPP Bay Area Pipeline, LLC (“MPPB”) and Consumers Energy Company under
that certain Firm Transportation Service Agreement dated May 15, 2000, and (ii)
between Cinnabar Energy Services & Trading, LLC under a Firm Transportation
Service Agreement dated in February 2000, as of the Effective Date, reduced to a
dollar value by multiplying said volumetric imbalance by the monthly price
published in Inside FERC Market Center Spot Gas Prices, Upper Midwest, Consumers
Energy city-gate for the month that commences the Effective Date. A Gas
Imbalance owed to MPP shall be referred to as a “Net Positive Gas Imbalance;” A
Gas Imbalance owed to Consumers Energy Company shall be referred to as a “Net
Negative Gas Imbalance.”
   
“Governmental Authority”
 
shall mean any executive, legislative, judicial, tribal, regulatory, taxing or
administrative agency, body, commission, department, board, court, tribunal,
arbitrating body or authority of the United States or any foreign country, or
any state, local or other governmental subdivision thereof.
   
“HSR Act”
shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (Public Law
94-435). 
   
“Hazardous Substances”
shall mean any chemicals, materials or substances defined as or otherwise
characterized as “hazardous substances”, “hazardous wastes”, “hazardous
materials”, “hazardous constituents”, “restricted hazardous materials”,
“extremely hazardous substances”, “toxic substances”, “contaminants”,
“pollutants”, “toxic pollutants”, “radioactive” or words of similar meaning and
regulatory effect under any applicable Environmental Law, including petroleum
and its by-products, asbestos, polychlorinated biphenyls, radon, hazardous
waste, mold and urea formaldehyde insulation.
   
“Indebtedness”
of any Person shall mean (i) all liabilities and obligations of such Person for
borrowed money or evidenced by notes, bonds or similar instruments, (ii)
obligations in respect of the deferred purchase price of property or services
(other than any amount that would constitute current assets) to the extent that
such amount would be accrued as a liability on a balance sheet prepared in
accordance with GAAP, (iii) obligations in respect of capitalized leases, (iv)
obligations in respect of letters of credit, acceptances or similar obligations,
(v) obligations under interest rate cap agreements, interest rate swap
agreements, foreign currency exchange contracts or other hedging contracts, and
(vi) any guarantee of the obligations of another Person with respect to any of
the foregoing.

 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
“Indemnified Party”
shall have the meaning set forth in Section 6.2(c) below.
   
“Indemnifying Party”
shall have the meaning set forth in Section 6.2(c) below.
   
“Indemnity Period”
shall have the meaning set forth in Section 6.1(a) below.
   
“Insurance Policies”
shall have the meaning set forth in Section 3.16 below.
   
“Interest Rate”
shall mean a rate per annum equal to the 30 day London Interbank Offered Rate
plus 1%, as reported daily in the Wall Street Journal.
   
“Intellectual Property”
shall mean all U.S. and foreign (a) patents and patent applications, (b)
trademarks, service marks, logos and slogans, (c) copyrights, (d) software
(excluding commercial off-the-shelf software), and (e) all confidential and
proprietary information and know-how.
   
“Karn Chromatograph”
shall mean the chromatograph that MPP Bay Area Pipeline, LLC has covenanted to
install at the Consumers Energy Company Karn Units 3 and 4 generating facility
pursuant to Section 2.4 of that certain Supplemental Agreement Between Consumers
Energy Company and MPP Bay Area Pipeline, LLC dated October 29, 2007.
   
“Karn Chromatograph Costs”
shall mean the equipment, parts, freight/transportation, and testing costs and
any expenses associated with the Karn Chromatograph and its installation,
including any costs, charges or burdens that Consumers Energy Company may impose
in connection with the Karn Chromatograph and its installation, a good faith
estimate of which has been provided by Seller to Buyer.
   
“Knowledge”
shall mean: (i) as to Seller, the knowledge of those Persons set forth in
Section 1.1(b) of the Seller Disclosure Letter, which knowledge will be based in
part on the results of due inquiry made of David M. Bennett and Dave H.
Meredith, the operations managers of the Business, or (ii) as to Buyer, the
knowledge of those Persons set forth in Section 1.1(b) of the Buyer Disclosure
Letter.
   
“LaSalle Bank”
shall mean LaSalle Bank National Association.

 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
“LaSalle Loan Document”
shall mean that certain Amended and Restated Credit Agreement dated May 16, 2007
executed by MPP and Seller, together with all guaranty agreements, security
agreement and ancillary agreements and documents executed and/or delivered in
connection therewith.
   
“LaSalle Loan Lien Releases”
shall have the meaning set forth in Section 2.4(f) below.
   
“LaSalle Loan Pay-Off Certificate”
shall have the meaning set forth in Section 2.6 below.
   
“Law”
shall mean any statute, treaty, code, law, ordinance, executive order, rule or
regulation (including a regulation that has been formally promulgated in a
rule-making proceeding but, pending final adoption, is in proposed or temporary
form having the force of law); guideline or notice having the force of law; or
approval, permit, license, franchise, judgment, order, decree, injunction or
writ of any Governmental Authority applicable to a specified Person or specified
property, as in effect from time to time.
   
“Liabilities”
shall mean any and all debts, liabilities, commitments and obligations, whether
or not fixed, contingent or absolute, matured or unmatured, liquidated or
unliquidated, accrued or unaccrued, known or unknown, whether or not required by
GAAP to be reflected in financial statements or disclosed in the notes thereto.
   
“Liens”
shall mean any mortgage, pledge, lien (statutory or otherwise and including,
without limitation, environmental, ERISA and tax liens), security interest,
easement, right of way, limitation, encroachment, covenant, claim, restriction,
right, option, conditional sale or other title retention agreement, charge or
encumbrance of any kind or nature (except for any restrictions arising under any
applicable securities laws).
   
“Material Adverse Effect”
 
shall mean actions, circumstances or omissions that have an effect, individually
or in the aggregate, that is materially adverse to (a) the business, operations,
financial condition or assets of MPP and the Entities, taken as a whole, or (b)
the ability of Seller to consummate the transactions contemplated hereby, in
each case, other than actions, circumstances or omissions that result from,
relate to or arise out of: (i) the negotiation, execution, announcement of this
Agreement and the transactions contemplated hereby, including the impact thereof
on relationships, contractual or otherwise, with customers, suppliers,
distributors, partners, joint owners or venturers and employees, but only if and
to the extent that the negotiation, execution, announcement of this Agreement
and the transactions contemplated hereby do not breach, violate or deprive any
of Seller’s, MPP’s or any Entity’s customers, suppliers, distributors, partners,
joint owners or venturers or employees of any rights, benefits or property that
any of them would otherwise have but for the existence and execution of this
Agreement and the transactions contemplated hereby, (ii) any action taken by
Seller, MPP, Buyer or any of their respective Representatives or Affiliates
required or permitted to be taken by the terms of this Agreement or necessary to
consummate the transactions contemplated by this Agreement, (iii) the specific
items set forth in the Seller Disclosure Letter, (iv) general legal, regulatory,
political, business, economic, capital market and financial market conditions
(including prevailing interest rate levels), or conditions otherwise generally
affecting the industries in which MPP operates, (v) any change in law, rule or
regulation or GAAP or interpretations thereof applicable to MPP, Seller or
Buyer, and (vi) acts of God, national or international political or social
conditions, so long as the same do not constitute a Casualty Loss. In
determining the existence of a Material Adverse Effect, the effect on the
business, operations, financial condition or assets of a Person shall include
only the portion of such effect attributable to the ownership interest of MPP
and the Entities and shall exclude any portion of such effect attributable to
the ownership interest of any third party in such Person.

 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
 
“Material Contract”
shall have the meaning set forth in Section 3.7(a) below.
   
“Membership Interests”
shall mean the Membership Interests of each Seller in MPP which, together,
comprise all the outstanding Membership Interests in MPP.
   
“MichCon”
shall, as applicable, mean any of Michigan Consolidated Gas Company, MichCon
Gathering Company, and/or MichCon Gathering Pipeline Company, or any of their
successors, assigns or Affiliates that are as to the date of the Agreement or
hereafter parties to Commercial Contracts with MPP or any of the Entities.
   
“Michigan Tax”
shall have the meaning set forth in Section 5.4(d) below.
   
“MPP 401(k) Plan”
shall means that certain Employee Plan titled:
Michigan Pipeline & Processing, LLC 401 (k) Plan.
   
“MPP Annual Audited Financial Statements”
shall mean the consolidated balance sheet of MPP and the Entities as of December
31, 2007, with the related statements of income and retained earnings and of
cash flows for the year then ended, prepared in accordance with the requirements
of Regulation S-X adopted by the Securities and Exchange Commission, audited by
Plante Moran, PLLC.
   
“MPP Employees”
shall mean the Employees listed on Section 1.1(a) of the Seller Disclosure
Letter.
   
“MPP Financial Statements”
shall collectively refer to whichever of the following that Seller is obligated
to cause to be prepared and audited or reviewed as a condition to Buyer’s
acquiring the Membership Interests: (i) the MPP Annual Audited Financial
Statements; and (ii) the MPP Unaudited Financial Statements.
   
“MPP Unaudited Financial Statements”
shall mean the consolidated balance sheets of MPP and the Entities with the
related statements of income and retained earnings and of cash flows, prepared
in accordance with the requirements of Regulation S-X adopted by the U.S.
Securities and Exchange Commission, on a basis consistent with the basis of
presentation of the MPP Annual Audited Financial Statements (except to the
extent of differences permitted by Regulation S-X with respect to financial
statements for interim periods), reviewed by Plante Moran, PLLC.
   
“Non-Compete Business”
shall have the meaning set forth in Section 5.11(a) below.
   
“Non-Compete Period”
shall have the meaning set forth in Section 5.11 below.
    “Past Due Receivables”
shall mean any amount that on the Effective Date has been due and payable to MPP
or any Entity for more than 30 days under any Commercial Contract and remains
due and payable on the Closing Date.

 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
 
“Permits”
shall have the meaning set forth in Section 3.9(a) below.
   
“Permitted Liens”
shall mean (a) zoning, planning and building codes and other applicable Laws
regulating the use, development and occupancy of real property and permits,
consents and rules under such Laws; (b) such other Liens, imperfections in
title, charges, easements, restrictions and encumbrances that would not
reasonably be expected to result in a Material Adverse Effect or restrict the
use of such real property; (c) the terms and conditions of leases and subleases
of real property; (d) such easements as are utilized by third party utilities to
provide service to the businesses of MPP and the Entities or that are filed of
record when crossing or affecting any assets of MPP and the Entities; (e)
mechanics’, carriers’, workers’ and similar Liens arising in the ordinary course
of business, or that are not yet due and payable, incurred consistent with past
practice, (f) Liens for Taxes and other governmental levies not yet due and
payable or, if due, (i) not delinquent or (ii) being contested in good faith by
appropriate proceedings during which collection or enforcement against the
property is stayed and with respect to which adequate reserves have been
established on the MPP Financial Statements; and (g) those defects, exceptions,
restrictions, easements, rights of way disclosed in the Title Insurance Policy.
   
“Person”
shall mean any natural person, corporation, company, general partnership,
limited partnership, limited liability partnership, joint venture,
proprietorship, limited liability company, or other entity or business
organization or vehicle, trust, unincorporated organization or Governmental
Authority or any department or agency thereof.
   
“Pre-Effective Date Employee Wage and Benefit Cost”
shall mean any and all obligations, liabilities, payments, Claims, or amounts of
any kind whatsoever owed by MPP or any Entity in respect of all current and
former Employees, including any wages, salaries, fees, earnings, bonuses,
incentive payments, vacation accruals, Employee Plan payments, benefits, or
requirements, whether under retirement, medical, disability or other form to
employee benefit offered or maintained for or on behalf of any Employee, for all
periods prior to and including the Effective Date.
   
“Predecessor”
shall have the meaning set forth in Section 3.3(e) below.
   
“Proceeding”
shall mean any judicial, administrative or arbitral actions, suits or
proceedings (public or private) by or before a Governmental Authority.

 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
 
“Property Taxes”
shall have the meaning set forth in Section 5.4(b) below.
   
“Purchase Price”
shall have the meaning set forth in Section 2.1 below.
   
“Purchase Price Adjustments”
shall have the meaning set forth in Section 2.7(a) below.
   
“Representatives”
shall mean accountants, counsel or representatives.
   
“Retained Liabilities”
shall mean any Claim, charge, cost, Damage, expense, or form of Liability,
whether or not fixed, contingent or absolute, matured or unmatured, liquidated
or unliquidated, known or unknown, accrued or unaccrued, arising out of, as a
result of, or in respect of, any of the following matters:
(i) Taxes on the Business, MPP or any Entity for any period prior to the
Effective Date;
(ii) Employee Plans (including any failure to operate or maintain any Employee
Plan in compliance with its terms and applicable law) as in existence prior to
the Effective Date;
(iii) Employees or former employees of MPP or the Entities relating to their
employment or termination of employment with MPP, any Entity or Affiliate or
predecessor before the Closing Date (including respecting compensation, benefits
or the failure to comply with applicable employment laws);
(iv) Disposal of Hazardous Substances generated by the Business, MPP or any
Entity prior to the Closing Date;
(v) Fines or Penalties assessed by any Governmental Authority with respect to
any action or omission of the Business, MPP or any Entity prior to the Closing
Date, excluding non-record keeping fines and penalties that may arise from
matters disclosed in Section 3.9.
   
“Selected Courts”
shall have the meaning set forth in Section 8.8 below.
   
“Seller Disclosure Letter”
shall mean the Seller Disclosure Letter delivered to Buyer concurrently with
this Agreement, which is an integral part of this Agreement.
   
“Seller Indemnified Parties”
shall have the meaning set forth in Section 6.2(b) below.
   
“Seller’s Notice of Disagreement”
shall have the meaning set forth in Section 2.7(b) below.
   
“Seller Party”
shall have the meaning set forth in Section 3.2 below.

 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
 
“Seller Property Tax Burden”
shall have the meaning set forth in Section 5.4(b) below.
   
“Seller Returns”
shall have the meaning set forth in Section 5.4(a)(i) below.
   
“Subsidiary”
of any Entity means, at any date, any Person (a) the accounts of which would be
consolidated with and into those of the applicable Person in such Person's
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date or (b) of which securities or other
ownership interests representing more than fifty percent (50%) of the equity or
more than fifty percent (50%) of the ordinary voting power or, in the case of a
partnership, more than fifty percent (50%) of the general partnership interests
or more than fifty percent (50%) of the profits or losses of which are, as of
such date, owned, controlled or held by the applicable Person or one or more
subsidiaries of such Person.
   
“Tax Allocation Referee”
shall have the meaning set forth in Section 2.8 below.
   
“Tax Return”
shall mean any report, return, declaration, or other information required to be
supplied to a Governmental Authority in connection with Taxes including any
claim for refund or amended return.
   
“Taxes”
shall mean all taxes, levies or other like assessments, including income, gross
receipts, excise, value added, real or personal property, withholding, asset,
sales, use, license, payroll, transaction, capital, business, corporation,
employment, net worth and franchise taxes, or other governmental taxes imposed
by or payable to any foreign, Federal, state or local taxing authority, whether
computed on a separate, consolidated, unitary, combined or any other basis,
including, without limitation the Michigan Business Tax and any predecessor
thereof; in each instance the term Taxes shall include any interest, penalties
or additions attributable to or imposed as a result of how or whether any such
Tax is computed or paid.
   
“TBA”
shall have the meaning set forth in Section 3.7(d) below.
   
“Third-Party Claim”
shall have the meaning set forth in Section 6.4 below.
   
“Threshold Amount”
shall have the meaning set forth in Section 6.2(d) below.

 
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
 
“Title Insurance Policy”
shall mean that certain mortgage policy of title insurance obtained by Seller
with respect to the fee property interest upon which the South Chester CO2
treating facilities are located, issued by Chicago Title Insurance Company on
March 27, 2007.
   
“Transaction Costs”
shall mean any and all expenses, costs, fees, charges or expenditures or any
type or form whatsoever relating to, arising out of or otherwise due to the sale
by Seller of the Membership Interests, that are reflected in any of the MPP
Financial Statements, including without limitation, legal fees, accounting and
financial statement preparation and audit fees and costs, including those
payable to Plante Moran, PLLC, and any filing preparation costs, filing fees and
other expenses incurred by a party to comply with the HSR Act, as well as due
diligence preparation and response costs, as well as expenditures made for the
purpose of ensuring that Seller’s representations and warranties contained in
this Agreement are true and correct.
   
“Transaction Documents”
shall mean all documents, contracts, certificates or other deliverables that
Seller, MPP or any Entity is obligated to deliver to Buyer pursuant to the terms
of this Agreement prior to, on or after the Closing Date.
   
“Transferred Employee”
shall have the meaning set forth in Section 5.3(c) below.
   
“Transition Services Agreement”
shall mean that certain transition services agreement in the form of Exhibit C.
   
“Treasury Regulation”
shall mean the income Tax regulations, including temporary and proposed
regulations, promulgated under the Code, as amended.
   
“Uncollected Reallocation Fees”
shall mean the net increase of any fees, fuel charges or other amounts due and
payable by any counterparty to MPP or any Entity under any Commercial Contract:
(i) for any delivery month that ends prior to the Effective Date; (ii) that was
not included in the initial customer invoice; (iii) that resulted from MichCon’s
customary conduct of a nomination vs. actual receipt volume reallocation and/or
any meter-measurement recalibration, correction or true up process; and (iv)
which net increase amount is not received by MPP nor any Entity within 30 days
of issuing an updated invoice therefore and remains unpaid on the Closing Date.

 
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
MECHANICS OF SALE AND PURCHASE
 
Section 2.1 Agreement to Sell and Purchase. In consideration of Buyer’s payment
of the Purchase Price (hereafter defined), Buyer shall, on the Closing Date,
purchase, acquire and accept from Seller, and Seller shall sell, convey, assign,
transfer and deliver to Buyer, all of the Membership Interests, free and clear
of all Liens, except Permitted Liens. The purchase price for the Membership
Interests (the “Purchase Price”) shall be a cash amount equal to:
 
(i) $145,000,000.00 plus
(ii) the Closing Net Working Capital plus
(iii) the Net Positive Gas Imbalance less
(iv) the Past Due Receivables less
(v) the Uncollected Reallocation Fees less
(vi) the Transaction Costs payable by MPP less
(vii)  the Pre-Effective Date Employee Wage and Benefit Cost less
(viii) Seller’s Property Tax Burden less
(ix)  the Net Negative Gas Imbalance less
(x)  the Karn Chromatograph Cost;
 
provided, however, that each adjustment outlined in (iv)-(v) above shall only be
made to the Purchase Price if the item described is reflected as a Current Asset
in Closing Net Working Capital and each adjustment outlined in (vi)-(x) above
shall only be made to the Purchase Price if the item described is not reflected
as either a Current Liability or a Current Asset in Closing Net Working Capital.
 
The Purchase Price shall be paid in the manner provided in Section 2.5 and shall
be subject to adjustment as provided in Section 2.7.
 
Section 2.2 Time and Place of Closing/Effective Date of Transaction. The closing
of the transactions contemplated by this Agreement shall occur within five
(5) Business Days after completion of the items in Sections 7.1 and 7.2 below.
The transaction evidenced by this Agreement shall be deemed to have occurred as
of the Effective Date for all purposes (including, accounting, Closing Net
Working Capital determination and commercial purposes), unless expressly
provided otherwise in a specific provision of this Agreement.
 
Section 2.3 Closing. The closing of the transaction contemplated in this
Agreement shall take place at the offices of Seller at 30078 Schoenherr, Suite
150, Warren, Michigan 48088, at 9:00 a.m., local time on the Closing Date.
 
Section 2.4 Seller’s Deliveries at Closing. At the closing of the transactions
contemplated by this Agreement, and against receipt of the Estimated Purchase
Price (defined below), Seller shall deliver or cause to be delivered, in form
and substance satisfactory to Buyer (unless previously delivered), the following
items: 
 
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
(a) certificate or certificates representing the Membership Interests together
with the Equity Interests (or other appropriate instruments evidencing MPP’s
ownership), accompanied by powers duly endorsed in blank by Seller or
accompanied by instruments of transfer duly executed by Seller;
 
(b) a certificate of incumbency and authority of the officers of Seller
executing this Agreement and the Transaction Documents, dated the date hereof;
 
(c) written resignations, effective as of the Closing Date, from each of the
officers and the Manager of MPP and each of the Entities;
 
(d) written termination of the Management Agreement between MPP and Energy Group
Management, LLC, including a specific release of any and all obligations owed by
MPP or any of the Entities to Energy Group Management, LLC (“EGM”) as of the
Closing Date (the “EGM Management Agreement”);
 
(e) a certificate of an officer of Seller named in the incumbency certificate
dated as of the Closing Date, in form reasonably satisfactory to Buyer,
certifying as to the matters set forth in Sections 7.1(a), 7.1(b) and 7.1(c);
 
(f) the LaSalle Loan Lien Releases, fully executed by representatives of LaSalle
Bank;
 
(g) A duly executed and acknowledged affidavit of each Seller, substantially in
the form attached hereto as Exhibit A, stating that such Seller is not a
“foreign person” as defined in Section 1445 of the Code;
 
(h) The Assumption Agreement, executed by Seller;
 
(i) The Transition Services Agreement, executed by Seller and by EGM;
 
(j) The Non-Compete and Non-Solicitation of Employees Agreement, executed by
Seller and by each of Rai Bhargava and Manouch Daneshvar;
 
(k) documentation providing for the transfer of the Employee Plans, including
all medical benefit plans and the MPP 401(k) Plan from MPP to Seller, so that,
in the case of the medical and disability Employee Plans, the same will be
administered by Seller on behalf of former employees and Employees that are not
hired by DCP, and in the case of the MMP 401(k) Plan, pending its termination
and distribution of plan accounts and assets to the Employees as provided in
Section 5.3(b); and
 
(l) as to each Bank Account, amended or replacement signature cards that
terminate the authority of all non-Buyer employees or agents to deal with each
Bank Account, and authorizing certain Buyer employees or agents, communicated 5
days prior to the Closing Date, to manage funds associated with each Bank
Account.
 
Section 2.5 Buyer’s Deliveries at Closing. At the closing of the transactions
contemplated by this Agreement, and against receipt of the Membership Interests,
Buyer shall deliver or cause to be delivered, in form and substance satisfactory
to Seller (unless previously delivered), the following items: 
 

 
- 15 -

--------------------------------------------------------------------------------

 

(a) (i) the U.S. dollar value equal to the LaSalle Loan payoff amount set forth
in the LaSalle Loan Payoff Certificate, adjusted by the per diem value, should
the Closing Date occur other than on the day assumed in the LaSalle Loan Payoff
Certificate, and further reduced by any additional fees, expenses or costs that
Buyer or any Affiliate may be required to pay in order to ensure that it
acquires the Ownership interests, the Equity Interests, and the Business and its
assets free and clear of the Liens imposed by the LaSalle Loan Document, to be
paid by wire transfer of same day funds to the account designated by LaSalle
Bank in the LaSalle Loan Payoff Certificate; and
 
(ii) the difference between the Estimated Purchase Price less the amount
described in (i) immediately above, to be paid by wire transfer of same day
funds to the account or accounts and in the various amounts designated by
Seller;
 
(b) certificate of incumbency and authority of Buyer dated the date hereof;
 
(c) a certificate of an authorized officer that the representations and
warranties made by Buyer in this Agreement are true and correct on and as of the
Closing Date; and
 
(d) The Transition Services Agreement.
 
Section 2.6 Deliverables For Estimated Purchase Price Determination. At least
five (5) Business Days prior to the Closing Date, Seller shall prepare and
deliver to Buyer a statement (the “Estimated Closing Statement”) containing
Seller’s good faith estimate of the following, together with a reasonably
detailed calculation of each such estimate and such supporting documentation and
other data as is reasonably requested by Buyer to substantiate Seller’s
determination of such amount: (a) Estimated Closing Net Working Capital; (b) the
LaSalle Loan Document payoff amount as of the expected Closing Date prepared by
LaSalle Bank, including a per diem amount for interest and all other fees and
expenses accrued each day under the LaSalle Loan Documents (the “LaSalle Loan
Payoff Certificate”), and completed LaSalle Loan Lien Releases such that Buyer’s
Treasury Dept. personal can evaluate the adequacy and sufficiency of the final
forms thereof that must be delivered pursuant to Section 2.4(g) above; and (c)
the following items, any of which individually or collectively are referred to
herein as “Estimated Purchase Price Adjustments”: (i) the Past Due Receivables;
(ii) the Uncollected Reallocation Fees; (iii) the Seller Transaction Costs; (iv)
the Pre-Effective Date Employee Wage and Benefit Costs; (v) Seller’s Property
Tax Burden; (vi) the Gas Imbalance (consisting of whichever of the following
applies: the Net Positive Gas Imbalance or the Net Negative Gas Imbalance; and
(vii) the Karn Chromatograph Cost.
 
Section 2.7 Post-Closing Purchase Price Reconciliation
 
(a) As soon as reasonably practicable following the Closing Date, and in any
event within 90 days thereafter, Buyer shall deliver to Seller a closing
statement (the “Closing Statement”), prepared by Buyer in good faith using the
same methodologies, practices, policies and judgments as were used in the
preparation of the last of the MPP Financial Statements prepared prior to the
Closing Date, except as otherwise provided in this Agreement, setting forth in
reasonable detail (i) the proposed
 

 
- 16 -

--------------------------------------------------------------------------------

 

final calculation of Closing Net Working Capital and (ii) the updated values for
each item described in Section 2.1 (iii) through (x) that, by the rules of
applicability set forth in the last paragraph of Section 2.1, are to be applied
as adjustments to the Purchase Price (herein, the “Purchase Price Adjustments”).
From and after the delivery of the Closing Statement to Seller, Buyer shall
provide to Seller and its representatives access to the personnel, accountants,
books and records used by Buyer or its representatives in the preparation of the
Closing Statement and the calculation of the Closing Net Working Capital and the
Purchase Price Adjustments.
 
(b) Within 30 days after Seller’s receipt of the Closing Statement, Seller shall
notify Buyer in writing whether Seller agrees or disagrees with the Closing
Statement (“Seller’s Notice of Disagreement”). If Buyer does not receive such
notice within such 30-day period, it shall be deemed that Seller has accepted
the Closing Statement with respect to all items set forth therein as of the
expiration of such 30-day period. If Seller accepts (or is deemed to accept, as
provided in the immediately preceding sentence) the Closing Statement, Seller or
Buyer, as appropriate, shall, within five Business Days of such acceptance, make
the following adjustments: (i) if the Purchase Price exceeds the Estimated
Purchase Price, Buyer shall pay to Seller in cash (by wire transfer) (A) the
amount of such excess plus interest accruing thereon at the Interest Rate from
the Closing Date to the date final payment of such excess is made or (ii) if the
Estimated Purchase Price exceeds the Purchase Price, Seller shall pay to Buyer
in cash (by wire transfer) the (B) amount of such excess plus interest accruing
thereon at the Interest Rate from the Closing Date to the date final payment of
such excess is made. If a payment required by this Section 2.7 is not made by
the obligated party when due, such payment shall accrue interest at the Default
Rate. All interest payable under this Agreement shall be payable at the same
time as the payment to which it relates and shall be calculated daily on the
basis of a year of 365 days and the actual number of days elapsed.
 
(c) If Seller disagrees with Buyer’s calculation of the Closing Net Working
Capital and/or the Purchase Price Adjustment as set forth in the Closing
Statement, Seller’s notice as delivered pursuant to (b) above shall specify
Seller’s calculation of the Closing Net Working Capital and/or the Purchase
Price Adjustment and shall specify the items or amounts as to which Seller
disagrees. Seller and Buyer shall have a period of 30 days from Buyer’s receipt
of a Seller Notice of Disagreement to resolve any disagreement specified
therein. Any disputed amounts which cannot be agreed to by the parties within
30 days after Buyer’s receipt of a Seller Notice of Disagreement to the Closing
Statement shall be determined by a mutually agreeable nationally recognized
accounting firm that does not have a material relationship with either Buyer or
Seller, or any of their respective Affiliates (the “Accounting Firm”). The
engagement of and the determination by the Accounting Firm (or any other
accounting firm designated by the Accounting Firm as set forth below) shall be
completed within 60 days after such assignment is given to the Accounting Firm
and shall be final and binding on Buyer and Seller. If for any reason the
Accounting Firm is unable to act in such capacity, such determination will be
made by any other nationally recognized accounting firm selected by the
Accounting Firm. Seller and Buyer agree that they will, and agree to cause their
respective independent accountants to cooperate and assist in the
 

 
- 17 -

--------------------------------------------------------------------------------

 

preparation of the conduct of the audits and reviews referred to in this
Section, including the making available to the extent necessary of books,
records, work papers and personnel. The fees and expenses payable to the
Accounting Firm (or any other accounting firm designated by the Accounting Firm)
in connection with such determination will be borne: by the party that is
further from the correct amount of Purchase Price than the other in the
disagreement over such calculation.
 
(d) Within five Business Days of the date on which the last disputed item
required to determine the Closing Net Working Capital and/or the Purchase Price
Adjustment is resolved by the Accounting Firm, Buyer or Seller, as appropriate,
shall make the payments, including interest, described in Section 2.7(b) hereof.
 
(e) The sum of all Past Due Receivables received by Buyer, MPP or any Entity
between the Closing Date and the date that the Closing Statement is delivered,
shall be added to the Purchase Price. Neither Buyer, MPP, nor any Entity shall
have any duty to pursue the collection of any Past Due Receivable.
 
Section 2.8 Allocation of Purchase Price. Not later than 20 days following
determination of the Closing Net Working Capital, Buyer shall deliver to Seller
a statement (the “Allocation Statement”), allocating the Purchase Price (plus
the liabilities of the MPP to the extent properly taken into account under
Section 1060 of the Code) among the assets of MPP in accordance with Section
1060 of the Code. If within 20 days after the delivery of the Allocation
Statement Seller notifies Buyer in writing that Seller objects to the allocation
set forth in the Allocation Statement, Buyer and Seller shall use commercially
reasonable efforts to resolve such dispute within 20 days. If Buyer and Seller
are unable to resolve such dispute within 20 days, Buyer and Seller shall
jointly retain a mutually satisfactory nationally recognized accounting firm
(which firm shall not have any material relationship with Buyer or Seller) (the
“Tax Allocation Referee”) to resolve the disputed items. Notwithstanding
anything to the contrary herein, Buyer and Seller (and the Tax Allocation
Referee, if applicable) shall resolve all disputed items no later than 60 days
following the date on which Closing Net Working Capital is determined. Upon
resolution of the disputed items, the allocation reflected on the Allocation
Statement shall be adjusted to reflect such resolution. The costs, fees and
expenses of the Tax Allocation Referee shall be borne equally by Buyer and
Seller. Upon resolution of the disputed items, the allocation reflected on the
Allocation Statement shall be adjusted to reflect such resolution. Seller and
Buyer agree to (i) be bound by the Allocation Statement and (ii) act in
accordance with the Allocation Statement in the preparation, filing and audit of
any Tax Return (including filing Form 8594 with its federal income Tax Return
for the taxable year that includes the Closing Date). Not later than the earlier
of (A) 90 days following the Closing Date and (B) 30 days prior to the filing of
their respective Forms 8594 relating to this transaction, each party shall
deliver to the other party a copy of its Form 8594.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller hereby represents and warrants to Buyer as follows and such
representations and warranties also shall be true and correct at and as of the
Closing Date as if made on that date:
 
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
Section 3.1 Organization; Qualification. Each Seller is duly organized and
validly existing and in good standing under the Laws of its governing
jurisdiction. Each of MPP and the Entities is duly organized and validly
existing and in good standing under the Laws of its governing jurisdiction and
each (a) has the requisite power to carry on the Business as currently conducted
and (b) is duly qualified to do business in each of the jurisdictions in which
the ownership, operation or leasing of its properties or assets or the conduct
of its business requires it to be so qualified.
 
Section 3.2 Authority Relative to this Agreement. Each Seller has full corporate
power and authority to execute and deliver this Agreement, and the Transaction
Documents, and to consummate the contemplated transactions. The execution,
delivery and performance of this Agreement and the Transaction Documents and the
consummation of the contemplated transactions have been duly and validly
authorized by all the necessary action on the part of each Seller (as
applicable) and no other corporate or other proceedings on the part of Seller
are necessary to authorize this Agreement and the Transaction Documents to be
executed and delivered in connection with this Agreement or to consummate the
contemplated transactions. This Agreement and the Transaction Documents have
been duly and validly executed and delivered by each Seller and any Affiliate
and/or member of Seller that is a party thereto (a “Seller Party”), and are
enforceable against each Seller and Seller Party in accordance with their
respective terms, except that such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium or other similar Laws affecting or relating
to enforcement of creditors' rights generally or general principles of equity.
 
Section 3.3 Equity Interests.
 
(a) Annex I sets forth, as of the date hereof, a list of MPP and each of the
Entities, including its name, its jurisdiction of organization, and the
percentage of its outstanding membership interests (or equivalent equity
interests) owned by the Seller or MPP, as applicable. MPP has no Subsidiaries
other than the Entities and no Entity has any Subsidiary other than MPP Jackson
LLC, which owns a 75% interest in Jackson Pipeline Company. MPP owns no equity
interest in any Person other than the Entities and no Entities, other than MPP
Jackson LLC own any equity interest in any Person.
 
(b) The Membership Interests and the Equity Interests are duly authorized,
validly issued and fully paid and were not issued in violation of any preemptive
rights. There are no (i) existing options, warrants, calls, preemptive rights,
subscriptions or other rights, agreements, arrangements or commitments of any
character, relating to MPP or the Entities, obligating either Seller, MPP, any
of the Entities or any of their respective Affiliates to issue, transfer or
sell, or cause to be issued, transferred or sold, any additional equity interest
in MPP or the Entities or (ii) options, warrants or other rights to purchase
from either Seller, MPP, any of the Entities or their respective Affiliates any
securities that are convertible or exchangeable for any equity interest in
 

 
- 19 -

--------------------------------------------------------------------------------

 

MPP or the Entities. Other than this Agreement, there exist no contracts,
agreements or arrangements of any kind relating to or restricting or impeding
the sale, transfer or conveyance of any equity interest in MPP or the Entities,
as contemplated by this Agreement, including any right of first refusal, right
of first offer or negotiation, or any form of restriction on transfer, or any
such options, warrants or rights, pursuant to which, in any of the foregoing
cases, Seller, MPP, any of the Entities or their respective Affiliates are
subject or bound. The transfer of the Membership Interests from Seller to Buyer
will not trigger any change in control or similar provision that could afford a
third Person any right to acquire any portion of MPP, any Entity or any asset
comprising a part of the Business.
 
(c) Seller owns all of the issued and outstanding Membership Interests and MPP
owns all of the issued and outstanding Equity Interests and (i) Seller has good,
valid and marketable title to the Membership Interests, and (ii) MPP has good,
valid and marketable title to the Equity Interests. The Membership Interests and
the Equity Interests have not been pledged to any Person and are not subject to
any Liens or defects in title, except that they have been pledged as collateral
to LaSalle Bank in support of the LaSalle Loan Document. The Membership
Interests and the Equity Interests are not subject to any restrictions on
transferability except (i) for such restrictions as may exist under applicable
securities law, and (ii) for the restrictions that exist as a result of the
Membership Interests and Equity Interests being pledged to LaSalle Bank pursuant
to the LaSalle Loan Document. On the Closing Date, Buyer will own good, valid
and marketable title to all of the issued and outstanding Membership Interests
of MPP, free and clear of all Liens, and MPP will own good, valid and marketable
title to all issued and outstanding Equity Interests, free and clear of all
Liens.
 
(d) Since the date of formation of MPP, there have been no Persons other than
Seller that have owned any interest in MPP. Since March 12, 2007, no Person
besides MPP has owned any equity or other similar interest in the Entities. MPP
Jackson LLC’s ownership of a 75% interest in Jackson Pipeline Company, a
Michigan general partnership, whose other 25% general partnership interest is
owned by ANR Jackson Company (“ANR”) existed prior to March 12, 2007 and has not
changed since that date.
 
(e) Since March 12, 2007 (the “Baseline Date”), neither MPP, nor any Entity ,
nor any predecessor or other Person owning any of the assets that (as of the
date hereof) comprise or are used in the conduct of the Business (a
“Predecessor”), have engaged in any business or activities other than (i) the
ownership and operation of the Grands Lacs pipelines and the five South Chester
Antrim CO2 treating plants; (ii) the ownership, but not the operation, of the
Bay Area pipeline, or (iii) the ownership, but not the operation of interests in
the Jackson and Litchfield pipelines, and to Seller’s Knowledge, prior to the
Baseline Date, neither any Entity, nor any Predecessor, has engaged in any
business or activities other than those described in (i), (ii), and (iii) above.
 
(f) Since the Baseline Date neither MPP nor any Entity nor any Predecessor have
sold, conveyed, transferred, assigned, dismantled, removed, mothballed or
otherwise disposed of any capital assets, whether associated with the Business
or otherwise except that Seller sold some excess compressor parts for $135,000.
To Seller’s Knowledge, prior to the Baseline Date, neither MPP nor any Entity
nor any Predecessor has sold, conveyed, transferred, assigned, dismantled,
removed, mothballed or otherwise disposed of any capital assets, whether
associated with the Business or otherwise that exceed $100,000 in the aggregate.
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
(g) The asset and rights of MPP and the Entities constitute all of the assets
and rights used to conduct the Business and activities of each of MPP and the
Entities as presently conducted. Except as set forth in Section 3.3(g)(i) of
Seller’s Disclosure Schedule, each Entity, to Seller’s Knowledge, owns
marketable title to the easements and rights of way used for their pipeline
businesses and MPP and each Entity own marketable title to all other assets
associated with the conduct of the Business. Each vehicle owned or leased by MPP
or any Entity is listed in Section 3.3(g)(ii) to Seller’s Disclosure Schedule,
identified by make, model, model year and its vehicle identification number, and
indicating which entity (MPP or a given Entity) owns or leases the vehicle
identified.
 
(h) As of the date of the Agreement, MPP and the Entities are not pursuing or
planning to pursue, nor do any of them have any obligations to fund or reimburse
any third Person in respect to the pursuit of any project or major maintenance
of any nature whatsoever, except for such projects or maintenance obligations as
do not exceed $200,000 in total cost and which are reflected in the MPP
Financial Statements.
 
Section 3.4 Consents and Approvals. Except for notice required under the HSR
Act, Seller requires no consent, approval or authorization of, or filing,
registration or qualification with, any Governmental Authority, or any other
Person as a condition to the execution and delivery of this Agreement or the
performance of the obligations under it, except where the failure to obtain such
consent, approval or authorization of, or filing of, registration or
qualification with, any Governmental Authority, or any other Person would not
have a Material Adverse Effect.
 
Section 3.5 No Conflict or Violation. The execution, delivery and performance by
the Seller of this Agreement does not:
 
(a) violate or conflict with any provision of the organizational documents or
bylaws of Seller, MPP or any of the Entities;
 
(b) violate any applicable provision of a law, statute, judgment, order, writ,
injunction, decree, award, rule or regulation of any Governmental Authority,
except where such violation would not have a Material Adverse Effect;
 
(c) violate, result in a breach of, constitute (with due notice or lapse of time
or both) a default, or cause any material obligation, penalty or premium to
arise or accrue including without limitation the acceleration of maturity of any
indebtedness or other obligation or imposition of any lien, charge or
encumbrance on any assets of any of MPP or the Entities, under any Material
Contract or instrument to which any of MPP or the Entities is a party or by
which any of them is bound or to which any of their respective properties or
assets is subject;
 
(d) result in the imposition or creation of any Lien upon or with respect to any
of the properties or assets owned or used by MPP or the Entities; or;
 
(e) result in the cancellation, modification, revocation or suspension of any
material Permits or in the failure to renew any material Permit.
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
Section 3.6 Financial Information. 
 
(a) Prior to the date hereof, Seller has made available to Buyer or its
Representatives certain audited financial information relating to MPP as of
December 31, 2007, including Income Statement for 2007 and Balance Sheet as of
December 31, 2007 (collectively, the “Financial Statements”). Unaudited
financial information received by Seller from CMS for years ended December 31,
2004, 2005 and 2006 also has been provided to Buyer. Seller has also made
available to Buyer unaudited financial information relating to MPP for the
period January 1, 2008 through July 31, 2008.
 
(b) The Financial Statements and the 2008 unaudited financial statements were
prepared in accordance with GAAP, consistently applied throughout 2007 and 2008,
and fairly present, in all material respects, the financial position, results of
operations and cash flows of MPP as of December 31, 2007 and for the year 2008
covered thereby. Seller does not make any representation or warranty with
respect to the unaudited financial statements for 2004, 2005 and 2006 that were
not prepared by Seller.
 
Section 3.7 Contracts.
 
(a) Section 3.7(a) of the Seller Disclosure Letter sets forth a list, as of the
date hereof, of (i) each Commercial Contract and (ii) each other contract, lease
or similar agreement or instrument to which MPP or any of the Entities is a
party, other than the easements and rights of way agreements for the pipelines
and contracts for goods and services supplied to or for MPP or the Entities that
are terminable within 60 days or less by their terms or involve payments
aggregating less than $5,000 per month (each contract set forth in
Section 3.7(a) of the Seller Disclosure Letter being referred to herein as a
“Material Contract”).
 
(b) Each Material Contract is in full force and effect and represents the legal,
valid and binding obligation of MPP or the Entities party thereto and, to the
Knowledge of Seller, represents the legal, valid and binding obligation of the
other parties thereto, in each case, in accordance with its terms.
 
(c) Except as set forth in Section 3.7(c) of Seller’s Disclosure Letter, there
is no default by MPP or any Entity under any Material Contract to which MPP or
any Entity is a party, and Seller has no Knowledge of any default by any other
parties under any Material Contract. None of Seller, MPP or any Entity has
received any notice of, become aware of, nor developed or raised any concerns or
issues, disagreement, over the interpretation of, disagreement about, breach of,
termination of, or breach of any Material Contract.
 
(d) Neither Seller, MPP, nor any Entity has received any communication or
information from or in respect of MichCon, indicating any intention not to
renew, replace or extend that certain Transportation and Balancing Agreement
dated February 11, 2000 by and between MichCon and the predecessor in interest
to MPP Bay Area Pipeline LLC (the “TBA”).
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
Section 3.8 Compliance with Law. Except for Environmental Laws and Tax laws,
which are the subject of Section 3.14 and Section 3.15, respectively, MPP and
the Entities are in compliance with all federal, state or local Laws, writs,
injunctions or decrees of any Governmental Authority applicable to their
respective properties, assets and businesses except where such noncompliance
would, individually or in the aggregate, not have a Material Adverse Effect.
 
Section 3.9 Permits.
 
(a) Except as set forth in Section 3.9(a) and (b) of the Seller Disclosure
Letter, MPP and each Entity has all permits, licenses, certificates of
authority, orders and approvals of, and have made all filings, applications and
registrations with Governmental Authorities necessary for the conduct of their
respective business operations as presently conducted (collectively, the
“Permits”), except for those Permits the absence of which would not have a
Material Adverse Effect.
 
(b) Except as set forth in Section 3.9(a) and (b) of the Seller Disclosure
Letter, the Permits are in full force and effect, no violations thereof have
been recorded and no proceedings are pending or, to the Knowledge of Seller,
threatened for the revocation or partial revocation thereof, in each case other
than such failures, violations or proceedings that have been cured or waived.
 
Section 3.10 Litigation. There are no Actions before any Governmental Authority
or arbitration panel or tribunal pending or in progress or, to the Knowledge of
Seller, threatened, against MPP, the Entities, or Jackson Pipeline Company or
any executive officer or director thereof or against any Person owning the
Membership Interests or involving the respective assets or businesses of MPP or
the Entities. None of Seller, MPP, the Entities, or Jackson Pipeline Company is
subject to any outstanding judgment, order, writ, injunction, decree or award
entered in an Action to which such Person was a named party relating to the
Equity Interests or the respective assets or businesses of such Persons, except
as disclosed in Section 3.10 of the Seller Disclosure Letter.
 
Section 3.11 Employee Matters. 
 
(a) Employee Benefits.
 
(i) Section 3.11(a) of Seller’s Disclosure Letter lists all benefit and
compensation plans and contracts, “employee benefit plans” within the meaning of
Section 3(3) of ERISA, and all deferred compensation, severance, employment,
change in control, retention plan arrangements, policies, or similar agreements,
and each other plan or arrangement (written or oral) providing for
 

 
- 23 -

--------------------------------------------------------------------------------

 

compensation, bonuses, profit-sharing, equity option or other equity-related
rights or other forms of incentive or deferred compensation, vacation benefits,
insurance (including any self-insured arrangements), health or medical benefits,
employee assistance program, disability or sick leave benefits, workers’
compensation, supplemental unemployment benefits, severance benefits and
post-employment or retirement benefits (including compensation, pension, health,
medical or life insurance benefits) which is maintained, administered or
contributed to by MPP or any Entity or with respect to which MPP or any Entity
could have any Liability (the “Employee Plans”). Each Employee Plan is
maintained exclusively by MPP for the exclusive benefit of the MPP Employees.
All account balances under the MPP 401(k) Plan are 100% vested as of the date of
this Agreement. Copies of all Employee Plans have been delivered to Buyer,
including written interpretations and summary plan descriptions, together with
the most recent annual report (Form 5500 including, if applicable, Schedule B
thereto) and Form 990, if applicable.
 
(ii) Since the Baseline Date none of MPP or any Entity or any predecessor
thereof has sponsored, maintained or contributed to, or has in the past
sponsored, maintained or contributed to, any employee benefit (within the
meaning of Section 3(3) of ERISA subject to Title IV of ERISA, Section 302 of
ERISA or Section 412 of the Code. Since the Baseline Date none of MPP or any
Entity or any predecessor thereof contributes to, or has in the past contributed
to, any multiemployer plan, as defined in Section 3(37) of ERISA. There is no
other trade or business, whether or not incorporated, that together with MPP or
any Entity would be a “single employer” within the meaning of Section 4001(b) of
ERISA or under common control with MPP or any Entity within the meaning of
Section 414(b), (c), (m) or (o) of the Code.
 
(iii) Each Employee Plan which is intended to be qualified under Section 401(a)
of the Code is a proprietary generic plan established by an unrelated third
party which represents that it has received a favorable determination letter and
such plan is operated for the benefit of MPP. Seller has delivered to Buyer
copies of the Plan documents in its possession. Each Employee Plan has been
established, documented, administered, operated and maintained in material
compliance with its terms and with the requirements prescribed by any and all
statutes, orders, rules and regulations, including ERISA and the Code, which are
applicable to such Employee Plan. No material events have occurred with respect
to any Employee Plan that, to Seller’s Knowledge could result in payment or
assessment by or against MPP or the Entities of (i) breach of fiduciary duty
liability damages under Section 409 of ERISA, (ii) a civil penalty assessed
pursuant to subsections (c), (i) or (l) of Section 502 of ERISA, or (iii) a tax
imposed pursuant to Chapter 43 of Subtitle D of the Code. There are no
Proceedings pending (other than routine claims for benefits) or, to the
Knowledge of Seller, threatened against, or with respect to, any of the Employee
Plans or their assets. All contributions required to be made to the Employee
Plans pursuant to their terms and the provisions of ERISA, the Code, or any
other applicable Law have been timely made. There is no matter pending (other
than routine qualification determination filings) with respect to any of the
Employee
 

 
- 24 -

--------------------------------------------------------------------------------

 

Plans before the Internal Revenue Service, the Department of Labor, or any other
Governmental Authority.
 
(iv) To Seller’s Knowledge, except as Buyer may agree pursuant to Section 5.3
below, the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not (i) require MPP or any Entity to make
a larger contribution to, or pay greater benefits or provide other rights under,
any Employee Plan than it otherwise would, whether or not some other subsequent
action or event would be required to cause such payment or provision to be
triggered, or (ii) create or give rise to any additional vested rights or
service credits under any Employee Plan. To Seller’s Knowledge, in connection
with the consummation of the transactions contemplated by this Agreement, no
payments of money or other property, acceleration of benefits, or provisions of
other rights have or will be made hereunder, under any agreement contemplated
herein, or under the Employee Plans or any other agreement that would be
reasonably likely to result in imposition of the sanctions imposed under
Sections 280G and 4999 of the Code, whether or not some other subsequent action
or event would be required to cause such payment, acceleration, or provision to
be triggered.
 
(v) The MPP Employees participate in no employee pension benefit plan (within
the meaning of Section 3(2) of ERISA) other than the MPP 401(k) Plan.
 
(b) Employees. The MPP Employees are the only Persons employed by MPP or any of
the Entities, and each is employed solely by MPP, and MPP has not hired or
retained any individual Person on a contract basis in connection with the
conduct of the Business or otherwise. Seller has delivered to Buyer a true and
complete list as of the date hereof of the names, titles or job positions,
annual salaries and other monetary compensation of each MPP Employee. Each MPP
Employee is employed “at will” by MPP. The list described above also indicates
the date of hire, exempt or non-exempt status, and leave status (i.e., whether
active or on leave of absence) of each MPP Employee. All MPP Employees are
authorized to work in the United States according to federal immigration laws.
MPP and the Entities are in compliance with and have not triggered any
requirements under the Worker Adjustment and Retraining Notification Act or
similar laws. With respect to the MPP Employees, MPP and the Entities, each is
in material compliance with all applicable Laws respecting employment and
employment practices, terms and conditions of employment, wages, hours of work,
employment discrimination, equal opportunity, affirmative action, workers’
compensation, pay equity, unemployment insurance, immigration and occupational
and workplace safety and health.
 
Section 3.12 Labor Relations. (a) None of MPP or the Entities is a party to any
labor or collective bargaining agreements, and there are no labor or collective
bargaining agreements which pertain to any MPP Employees, (b) within the
preceding eighteen (18) months, there have been no representation or
certification proceedings, or petitions seeking a representation proceeding,
pending or, to the Knowledge of Seller, threatened in writing to be brought or
filed with the National Labor Relations Board or any other labor relations
tribunal or authority with respect to MPP or the Entities, (c) within the
 

 
- 25 -

--------------------------------------------------------------------------------

 

preceding twelve (12) months there have been no organizing activities involving
MPP or the Entities with respect to any group of MPP Employees, (d) there are no
pending or, to the Knowledge of Seller, threatened strikes, work stoppages,
slowdowns or lockouts against MPP or the Entities, or the MPP Employees or
involving any of the Business or MPP’s or the Entities’ facilities; and (e)
there are no pending unfair employment practice charges, grievances or
complaints filed or, to the Knowledge of Seller, threatened to be filed with any
Governmental Authority based on the employment or termination of employment by
MPP or the Entities of any Person, including any MPP Employee.
 
Section 3.13 Intellectual Property.
 
(a) Neither MPP nor any Entity owns any (i) patents or patent applications or
patent licenses; (ii) trademark registrations and applications or trademark
licenses; and (iii) copyright registrations and applications or copyright
licenses, except for purchased software and except as set forth in
Section 3.13(a) of the Seller Disclosure Letter. MPP and/or the Entities have
all licenses necessary to use the equipment and processes as currently being
used by them in the ordinary conduct of their respective businesses and
operations and, to the Knowledge of Seller, no further licenses are required to
so conduct their businesses and operations.
 
(b) Except as would not, individually or in the aggregate, have a Material
Adverse Effect (i) the conduct of the respective businesses of MPP and the
Entities does not infringe or otherwise violate any Person's Intellectual
Property, and there is no such claim pending or to the Seller's Knowledge
threatened against MPP or the Entities, and (ii) to the Knowledge of Seller, no
Person is infringing or otherwise violating any Intellectual Property owned by
MPP or the Entities, and no such claims are pending or threatened against any
Person by MPP or the Entities.
 
(c) All Intellectual Property used in or required by the conduct of the
Business, is owned by or licensed directly to MPP or to each Entity which
utilizes such Intellectual Property, including without limitation that certain
gathering and processing billing software utilized to issue transportation and
treating services invoices by the following Entities: MPP Antrim Gas LLC and MPP
Grands Lacs LLC. The foregoing referenced billing software is an Sql database
that uses a interface written in “Visual Studio.” All Intellectual Property
described in this Section 3.13 is licensed to MPP or the applicable Entity and
is fully paid up in accordance with the requirements of the applicable license
agreement.


Section 3.14 Representations with Respect to Environmental Matters. To the
Knowledge of Seller, and except as set forth in Section 3.14 of the Seller
Disclosure Letter:
 
(a) MPP and the Entities are in compliance with all applicable Environmental
Laws;
 
(b) MPP and the Entities have all of the Environmental Permits required in order
to conduct their operations or have applied for a renewal of such Environmental
Permits in a timely fashion;
 
(c) There is no pending or threatened written Claim, lawsuit, or administrative
proceeding against MPP or the Entities under or pursuant to any Environmental
Law;
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
(d) None of MPP or the Entities is a party or subject to any administrative or
judicial order, decree or other agreement with a Governmental Authority under or
pursuant to any applicable Environmental Law;
 
(e) Since the Baseline Date, and, to Seller’s Knowledge, prior to such date,
none of MPP or the Entities has received written notice from any third party,
including any Governmental Authority, alleging that MPP or any of the Entities
has been or is in violation or potentially in violation of any applicable
Environmental Law or otherwise may be liable under any applicable Environmental
Law; and
 
(f) Since the Baseline Date, and, to Seller’s Knowledge, prior to such date,
with respect to the real property that is currently owned, leased or under
easement or right of way by MPP or the Entities, there have been no spills or
discharges of Hazardous Substances on or underneath any such real property.
 
The representations and warranties set forth in this Section 3.14 are Seller's
sole and exclusive representations and warranties related to environmental
matters.
 
Section 3.15 Tax Matters. Except as would not have a Material Adverse Effect:
 
(a) All federal, state, and local Tax Returns required to be filed by or on
behalf of MPP and the Entities since the Baseline Date and, to Seller’s
Knowledge, prior to such date, has been timely filed (taking into account
applicable extensions) and in each case are correct and complete, and all Taxes
shown as due on such Tax Returns have been paid or adequate reserves for them
have been established.
 
(b) There is no deficiency, proposed adjustment, or matter in controversy that
has been asserted or assessed in writing with respect to any Taxes due and owing
by MPP or any of the Entities that has not been paid or settled in full.
 
(c) Each of MPP and the Entities, and Jackson Pipeline Company is a disregarded
entity or pass-through entity for federal Tax purposes.
 
(d) MPP Litchfield LLC’s undivided ownership of an interest in the Litchfield
Pipeline is not characterized as or treated as the ownership of a partnership
interest for federal Tax purposes, nor is the Litchfield Pipeline a tax
partnership for federal Tax purposes.
 
Section 3.16 Insurance.
 
(a) Section 3.16(a) of the Seller Disclosure Letter sets forth a true and
complete list of all current policies of all property and casualty insurance,
insuring the properties, assets, employees and/or operations of MPP and the
Entities (collectively, the “Insurance Policies”). All premiums under such
Insurance Policies have been paid, Seller has received no notice of termination
or intended termination for failure to pay premiums or any other reason, and MPP
and the Entities have complied in all material respects with the terms and
conditions of all such Insurance Policies.
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
(b) As of the date hereof, neither Seller nor MPP has received any written
notification of the failure of any of the Insurance Policies to be in full force
and effect. None of MPP or any of the Entities is in default under any provision
of the Insurance Policies, and there is no claim by MPP or the Entities or any
other Person pending under any of the Insurance Policies, or disputed with the
underwriters or issuers thereof.
 
Section 3.17 Absence of Certain Changes or Events. 
 
(a) MPP and each of the Entities have conducted their businesses in the ordinary
course of business, consistent with past practice in all material respects,
since December 31, 2007.
 
(b) Since December 31, 2007, there has not been, and to Seller’s Knowledge,
prior thereto, there has not been with respect to MPP or any of the Entities any
event or development or change, which has resulted or would reasonably be likely
to result in a Material Adverse Effect.
 
(c) Since December 31, 2007, neither MPP nor any Entity has:
 
(i) (1) Granted any severance or termination pay to, or entered into, extended
or amended any employment, consulting, severance or other compensation agreement
with any Person; (2) established, adopted or entered into any employee benefit
plan, incentive or indemnification agreement or any agreement with respect to a
change-in-control (nor amended any such agreement); (3) entered into any
collective bargaining agreement or other obligation to any labor organization or
employee; or (4) amended or taken any other actions, including acceleration of
vesting and waiver of performance criteria, with respect to any Employee Plan.
Buyer acknowledges that it is aware that Seller and MPP have entered, or will
enter, into retention agreements with MPP Employees at Seller’s expense in order
to take positive steps towards a smooth transition of the operation to the
Buyer;
 
(ii) sold, leased, licensed, mortgaged or otherwise disposed of any properties
or assets material to its business having a fair market value in excess of
$50,000 individually or $250,000 in the aggregate, except for the sale of excess
compressor parts for $135,000;
 
(iii) paid, repurchased, discharged or satisfied any of its material Claims,
Liabilities or obligations (absolute, accrued, asserted or unasserted,
contingent or otherwise), other than in the ordinary course of business,
consistent with past practice, except that MPP prepaid a portion of the LaSalle
Bank Loan in July 2008;
 
(iv) (A) incurred or assumed or guaranteed any long-term debt, or except in the
ordinary course of business or consistent with past practice, incurred or
assumed or guaranteed short-term Indebtedness exceeding $25,000 in the
aggregate; (B) modified the terms of any Indebtedness or other liability, other
than modifications of short-term debt in the ordinary course of business,
consistent with past practice; or (C) assumed, guaranteed, endorsed or otherwise
became liable or responsible (whether directly, contingently or otherwise) for
the material obligations of any other Person; or
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
(v) authorized any of, or committed or agreed to take any of, the actions
referred to in the paragraphs (i) through (iv) above except as set forth
therein.
 
(d) Since December 31, 2007, MPP has not recognized any Tax liability outside
the ordinary course of business, made or changed any election for Tax purposes,
changed any annual accounting period for Taxes, filed any material Tax Return
outside the ordinary course of business, settled any Tax claim or assessment,
surrendered any right to claim a refund of Taxes, consented to any extension or
waiver of the limitation period applicable to any Tax claim or assessment
relating to MPP, or taken any other action relating to the filing of any Tax
Return or the payment of any Tax, if such election, adoption, change, amendment,
agreement, settlement, surrender, consent or other action would have the effect
of increasing the Tax liability of MPP for any period ending after December 31,
2007 or decreasing any Tax attribute of MPP existing on that date.
 
Section 3.18 Absence of Undisclosed Liabilities. MPP does not have any
Liabilities (whether absolute, accrued, contingent or otherwise) except those
Liabilities (a) disclosed and reserved against in the MPP Financial Statements
(or notes thereto) as required by GAAP, or (b) incurred in the ordinary course
of business since December 31, 2007 and reflected or disclosed on the MPP
Financial Statements.
 
Section 3.19 Brokerage and Finders' Fees. Neither Seller, MPP, the Entities nor
any of their Affiliates or their respective members, partners, directors,
officers or employees, has incurred, or will incur any brokerage, finders' or
similar fee in connection with the transactions contemplated by this Agreement.
 
Section 3.20 Corporate and Accounting Records. Since the Baseline Date, the
minute books of MPP and the Entities contain true, complete and accurate records
of all meetings and accurately reflect all other corporate action of their
respective members (including committees thereof). Since the Baseline Date and,
to Seller’s Knowledge, prior to that date, each of MPP and the Entities
maintains adequate records which accurately and validly reflect transactions
conducted by each of them in reasonable detail, and maintains accounting
controls, policies and procedures sufficient to ensure that such transactions
are (a) executed in accordance with its management’s general or specific
authorization and (b) recorded in a manner which permits the preparation of
financial statements in accordance with applicable Law and applicable regulatory
accounting requirements.
 
Section 3.21 Affiliated Transactions. None of MPP or the Entities has been a
party over the past twelve (12) months to any transaction or agreement with
Seller or any Affiliate of Seller, except pursuant to the EGM Management
Agreement, and except that an Affiliate of a Seller, Charlevoix Energy Trading,
LLC (“Charlevoix”), a gas marketing company, sold some gas for MPP at market
prices; there exists no gas sales or marketing arrangement between MPP or any
Entity and Charlevoix on the date of this Agreement. No officer or Manager of
Seller or any of its Affiliates, owns directly or indirectly, any interest of
any kind in any of the assets or properties (as distinguished from Membership
Interests) of MPP or the Entities.
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
Section 3.22 Gas Imbalances. No pipelines or other assets owned by MPP or any of
the Entities are designed or operated in a manner that produces any form of
natural gas imbalance, the existence of or the resolution of which would have
any form of impact on the financial condition or operations of MPP, the Entity
or the Business, other than the Gas Imbalance, which relates solely to MMP Bay
Area Pipeline LLC’s ownership of the Bay Area Pipeline. The Gas Imbalance is not
reflected in the MPP Financial Statements. 
 
Section 3.23 No Competing or Alternative Treating Plants under Development. To
the Knowledge of Seller: no natural gas CO2 treating plants are being proposed,
developed or constructed in the area of the State Michigan serviced by the MPP
Antrim South Chester plants; there have been no permits sought or applied for in
connection with any such possible developments; and Seller has not been advised
by any Person of an intention to develop any competing or alternative natural
gas CO2 treating plant in the State of Michigan.
 
Section 3.24 No Other Representations or Warranties. Except for the
representations and warranties contained in this Article III, NEITHER SELLER,
NOR ANY PERSON ACTING IN SELLER’S BEHALF, HAS MADE ANY REPRESENTATIONS OR
WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, REGARDING THE CONDITION, QUALITY,
FREEDOM FROM DEFECTS, OBSOLESCENCE, PERFORMANCE, USABILITY, CHARACTERISTICS,
FITNESS FOR ANY PURPOSE OR MERCHANTABILITY OF ANY REAL ESTATE, STRUCTURES,
EQUIPMENT, MACHINERY, MATERIALS, GOODS, SUPPLIES OR OTHER ASSETS OR PROPERTY OF
ANY KIND OF MPP OR ANY OF THE ENTITIES.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE BUYER
 
Buyer represents and warrants to Seller as follows and such representations and
warranties also shall be true and correct at and as of the Closing Date as if
made on that date:
 
Section 4.1 Corporate Organization; Qualification. Buyer (a) is a Delaware
limited partnership, duly organized and validly existing under the Laws of its
jurisdiction of formation, (b) has the requisite power to carry on its
businesses as currently conducted and (c) is duly qualified to do business in
each of the jurisdictions in which the ownership, operation or leasing of its
properties or assets or the conduct of its business requires it to be so
qualified, except where the failure to be so qualified would not materially and
adversely affect the ability of, or timing for, Buyer to consummate the
transactions contemplated by this Agreement.
 
 
- 30 -

--------------------------------------------------------------------------------

 
 
Section 4.2 Authority Relative to this Agreement. Buyer has full power and
authority to execute and deliver this Agreement and the other agreements,
documents and instruments to be executed and delivered by it in connection with
this Agreement and to consummate the contemplated transactions. The execution,
delivery and performance of this Agreement and the other agreements, documents
and instruments to be executed and delivered in connection with this Agreement
and the consummation of the contemplated transactions have been duly and validly
authorized by all the necessary action on the part of Buyer and no other
organization or similar proceedings on the part of Buyer are necessary to
authorize this Agreement and the other agreements, documents and instruments to
be executed and delivered in connection with this Agreement or to consummate the
contemplated transactions. This Agreement and the other agreements, documents
and instruments to be executed and delivered in connection with this Agreement
has been duly and validly executed and delivered by Buyer and, assuming that
this Agreement and the other agreements, documents and instruments to be
executed and delivered in connection with this Agreement constitute legal, valid
and binding agreements of the Seller, are enforceable against Buyer in
accordance with their respective terms, except that enforceability may be
limited by applicable bankruptcy, insolvency, moratorium or other similar laws
affecting or relating to enforcement of creditors' rights generally or general
principles of equity.
 
Section 4.3 Consents and Approvals. Except pursuant to the HSR Act, Buyer
requires no consent, approval or authorization of, or filing, registration or
qualification with, any Governmental Authority, or any other Person as a
condition to the execution and delivery of this Agreement or the performance of
the obligations hereunder, except where the failure to obtain such consent,
approval or authorization of, or filing of, registration or qualification with,
any Governmental Authority, or any other Person would not materially and
adversely affect the ability of, or timing for, Buyer to consummate the
transactions contemplated by this Agreement.
 
Section 4.4 No Conflict or Violation. The execution, delivery and performance by
Buyer of this Agreement does not:
 
(a) violate or conflict with any provision of the organizational documents of
Buyer;
 
(b) violate any applicable provision of a law, statute, judgment, order, writ,
injunction, decree, award, rule or regulation of any Governmental Authority,
except where such violation would not materially and adversely affect the
ability of, or timing for, Buyer to consummate the transactions contemplated by
this Agreement; or
 
(c) violate, result in a breach of, constitute (with due notice or lapse of time
or both) a default or cause any material obligation, penalty or premium to arise
or accrue under any Material Contract, lease, loan, agreement, mortgage,
security agreement, trust indenture or other material agreement or instrument to
which Buyer is a party or by which it is bound or to which any of its properties
or assets is subject, except as would not materially and adversely affect the
ability of, or timing for, Buyer to consummate the transactions contemplated by
this Agreement.
 
 
- 31 -

--------------------------------------------------------------------------------

 
 
Section 4.5 Availability of Funds. Buyer has and will have (i) on the Closing
Date sufficient immediately available funds to pay the Purchase Price and to
consummate the transactions contemplated hereby; and (ii) at the time(s) due in
accordance with this Agreement, sufficient immediately available funds to pay
any other amounts that may be owed to Seller if and as applicable. The ability
of Buyer to consummate the transactions contemplated hereby is not subject to
any condition or contingency with respect to financing.
 
Section 4.6 Litigation. There are no Actions before any Governmental Authority
or arbitration panel or tribunal pending or in progress or, to Knowledge of
Buyer, threatened, against Buyer, or any of its Affiliates or any executive
officer or director thereof, except as would not materially and adversely affect
the ability of, or timing for, Buyer to consummate the transactions contemplated
by this Agreement. Neither Buyer nor any of its Affiliates are subject to any
outstanding judgment, order, writ, injunction, decree or award entered in an
Action to which Buyer (or its Affiliates) was a named party, except as would not
materially and adversely affect the ability of, or timing for, Buyer to
consummate the transactions contemplated by this Agreement.
 
Section 4.7 Brokerage and Finders' Fees. Neither Buyer nor any of its
Affiliates, or their respective members, stockholders, partners, directors,
officers or employees, has incurred, or will incur any brokerage, finders' or
similar fee in connection with the transactions contemplated by this Agreement.
 
Section 4.8 Buyer's Acknowledgement. Buyer acknowledges and affirms that in
connection with the transactions contemplated by this Agreement it has had
access to the personnel, officers, professional advisors, operations,
properties, facilities and records of MPP. Buyer further acknowledges and
affirms that, in making the decision to enter into this Agreement and to
consummate the transactions contemplated hereby, it has relied solely on (i) the
representations, warranties, covenants and agreements of Seller set forth in
this Agreement and the other agreements, documents and instruments to be
executed and delivered in connection with this Agreement, and (ii) its own
independent investigation, analysis and evaluation of MPP and the Entities, and
its assets, properties, facilities, businesses, financial condition, operations
and prospects. Buyer acknowledges and affirms that, except for the
representations and warranties referred to in clause “(i)” in the immediately
preceding sentence, SELLER HAS MADE NO REPRESENTATIONS OR WARRANTIES WHATSOEVER,
EXPRESS OR IMPLIED, REGARDING THE CONDITION, QUALITY, FREEDOM FROM DEFECTS,
OBSOLESCENCE, PERFORMANCE, USABILITY, CHARACTERISTICS, FITNESS FOR ANY PURPOSE
OR MERCHANTABILITY OF ANY REAL ESTATE, STRUCTURES, EQUIPMENT, MACHINERY,
MATERIALS, GOODS, SUPPLIES OR OTHER ASSETS OR PROPERTY OF ANY KIND OF MPP OR ANY
OF THE ENTITIES. 
 
Section 4.9 Investment Representations. 
 
(a) Buyer is acquiring Membership Interests for its own account, solely for the
purpose of investment and not with a view to, or for sale in connection with,
any distribution thereof in violation of the federal securities laws or any
applicable foreign or state securities law.
 
 
- 32 -

--------------------------------------------------------------------------------

 
 
(b) Buyer understands that the acquisition of the Membership Interests to be
acquired by it pursuant to the terms of this Agreement involves substantial
risk. Buyer and its officers have experience as an investor in securities and
equity interests of companies such as the ones being transferred pursuant to
this Agreement and acknowledge that it can bear the economic risk of its
investment and has such knowledge and experience in financial or business
matters that Buyer is capable of evaluating the merits and risks of its
investment in the Membership Interests to be acquired by it pursuant to the
transactions contemplated hereby.
 
(c) Buyer understands that the Membership Interests to be acquired by it
hereunder have not been registered under the Securities Act on the basis that
the sale provided for in this Agreement is exempt from the registration
provisions thereof. Buyer acknowledges that such securities may not be
transferred or sold except pursuant to the registration and other provisions of
applicable securities laws or pursuant to an applicable exemption therefrom.
 
(d) Buyer acknowledges that the offer and sale of the Membership Interests to be
acquired by it in the contemplated transactions has not been accomplished by the
publication of any advertisement.
 
Section 4.10 No Other Representations or Warranties. Except for the
representations and warranties contained in this Article IV, neither Buyer nor
any other Person makes any other express or implied representation or warranty
on behalf of Buyer.
 
ARTICLE V
 
COVENANTS OF THE PARTIES
 
Section 5.1 Consents and Approvals.
 
(a) Upon the terms and subject to the conditions of this Agreement, each of the
parties hereto agrees to use, and will cause its Affiliates to use its
reasonable commercial efforts to take, or cause to be taken, all actions, and to
do, or cause to be done, all things necessary or advisable under applicable Law
to consummate and make effective the transactions contemplated by this Agreement
as promptly as practicable including the preparation and filing of all forms,
registrations and notices required to be filed by such party in order to
consummate the transactions contemplated by this Agreement and the taking of
such actions as are necessary to obtain any approvals, consents, orders,
exemptions or waivers of Governmental Authorities required to be obtained by
such party in order to consummate the transactions contemplated by this
Agreement. Each party shall promptly consult with the other with respect to,
provide any necessary information with respect to, and provide copies of all
filings made by such party with any Governmental Authority or any other
information supplied by such party to a Governmental Authority in connection
with this Agreement and the contemplated transactions.
 
 
- 33 -

--------------------------------------------------------------------------------

 
 
(b) If any objections are asserted with respect to the transactions contemplated
by this Agreement under any anti-competition Law or if any suit or proceeding is
instituted or threatened by any Governmental Authority or any private party
challenging any of the transactions contemplated by this Agreement as violative
of any anti-competition Law, each of Seller and Buyer shall discuss the steps,
if any, that should be implemented to respond to the suit, proceeding or
challenge described above. No party shall have any obligation to hold separate
or divest any of its property or of any of its Affiliates.
 
Section 5.2 Further Assurances. On and after the Closing Date, Seller and Buyer
shall cooperate and use their respective reasonable commercial efforts to take
or cause to be taken all appropriate actions and do, or cause to be done, all
things necessary or appropriate to make effective the transactions contemplated
hereby, including the execution of any additional assignment or similar
documents or instruments of transfer of any kind, the obtaining of consents
which may be reasonably necessary or appropriate to carry out any of the
provisions hereof and the taking of all such other actions as such party may
reasonably be requested to take by the other party hereto from time to time,
consistent with the terms of this Agreement, in order to effectuate the
provisions and purposes of this Agreement and the contemplated transactions.
Specifically, but not in limitation of this Section, Seller shall collect,
compile and forward to Buyer no less frequently than weekly all checks, other
forms of payment made in respect of receivables owed to MPP and the Entities
from and after the Effective Date, and all correspondence and invoices received
by Seller that are directed to MPP or any of the Entities.
 
Section 5.3 Employee Matters. 
 
(a) From the date hereof until the Closing Date, except as otherwise provided in
this Section 5.3 or with the prior written consent of Buyer, Seller shall not
permit any Entity to (i) hire any employee, officer, director, or consultant,
(ii) terminate the employment of any MPP Employee other than for cause, (iii)
establish, adopt or enter into any employee benefit plan nor amend or take any
other actions, including the acceleration of vesting or waiver of performance
criteria, with respect to any Employee Plan, (iv) enter into, modify or extend
in any manner the terms of any employment, consulting, severance, benefit,
incentive or indemnification agreement or any agreement with respect to a
retention bonus or change-in-control with any MPP Employee or any other Person,
nor incur or enter into any collective bargaining agreement or other obligation
to any labor organization or employee, or (v) grant or pay (or agree to grant or
pay) any increase in the rate of compensation of any employee, officer, director
or consultant, except that Seller, at its own expense, intends to enter into
retention agreements with MPP Employees in order to take positive steps towards
smooth transition of the operation to the Buyer.
 
 
- 34 -

--------------------------------------------------------------------------------

 
 
(b) On or before the Closing, but effective immediately prior to the Closing
Date, Seller shall take all necessary actions to cause the MPP 401(k) Plan to be
terminated. On or before the Closing, but effective as of the Closing Date,
Seller shall take all actions necessary to cause (i) MPP to cease to be an
adopting or participating employer under all Employee Plans and (ii) MPP to
transfer its sponsorship and all of its obligations and Liabilities relating to
the Employee Plans to Seller or an Affiliate of Seller. Seller shall remain
solely responsible for the Employee Plans, and Buyer shall not, and from and
after the Closing Date the Entities shall not, have any responsibilities or
Liabilities with respect to the Employee Plans. Without limiting the scope of
the preceding provisions of this Section 5.3(b), Seller shall, if required by
Law, provide COBRA or other continuation coverage (within the meaning of Section
4980B of the Code and the Treasury regulations thereunder) to all individuals
who are M & A qualified beneficiaries (within the meaning assigned to such term
under Q&A-4 of Treasury regulation section 54.4980B-9) with respect to the
transactions contemplated by this Agreement for the duration of the period to
which such individuals are entitled to such coverage. Seller shall take any and
all necessary actions to ensure that Buyer, MPP, the Entities and their
respective Affiliates are not required to provide such continuation coverage to
any such individual at any time. By executing the Assumption Agreement on the
Closing Date, Seller agrees to assume and be responsible for the payment of all
pre-Closing Date, employee-related Liabilities (e.g., accrued and unpaid salary
or wages, vacation pay, accrued and withholding taxes, and other accrued and
liabilities under any Employee Plans) with respect to the MPP Employees and any
and all former employees of MPP, the Entities and any of their predecessors,
provided that such liabilities may be taken into account in the Closing Net
Working Capital in which case, they may be paid by Buyer.
 
(c) On or before the Closing Date, Seller shall cause to be transferred to
Seller the employment of each individual employed by an Entity (i) who is on a
disability or other leave of absence as of the Closing Date or (ii) who has been
identified on a list furnished by Buyer to Seller at least two Business Days
prior to the Closing Date. Each MPP Employee who is employed by MPP on the
Closing Date and whose employment is not transferred as provided in the
preceding sentence is referred to herein as a “Transferred Employee.”
 
(d) For purposes of eligibility and vesting (but not benefit accrual) under the
employee benefit plans of Buyer or its Affiliates providing benefits to
Transferred Employees after the Closing Date (the “DCP Plans”), to the extent
permitted by the terms of the insured DCP Plans, and for purposes of determining
the vacation and sick leave benefits to be provided to Transferred Employees
under the DCP Plans, Buyer shall cause each Transferred Employee to be credited
with his or her years of service with MPP and predecessor entities to the same
extent, if any, as such Transferred Employee was entitled immediately prior to
the Closing Date to credit for such service under any similar Employee Plan.
Seller has provided Buyer with all the necessary information to enable Buyer to
credit such prior service credit. The DCP Plans that provide medical and dental
benefits shall credit Transferred Employees for the year in which the Closing
Date occurs with any deductibles and out-of-pocket expenses paid by such
Transferred Employees under the corresponding Employee Plans during the portion
of such year preceding the Closing Date (provided, however, that such credit
shall only be provided based on information Seller provides to Buyer pursuant to
the following sentence). Seller shall provide to Buyer within 60 days after the
Closing Date a list of deductibles and out-of-pocket expenses for the year in
which the Closing Date occurs for the Transferred Employees and their dependents
who provide authorization for the release of such data. Each Transferred
Employee shall be eligible for vacation and sick leave effective as of the day
after the Closing Date to the same extent as similarly situated employees of
Buyer (prorated for the number of days remaining in Buyer’s fiscal year), taking
into account the prior service credit granted in accordance with this Section
5.3.
 
 
- 35 -

--------------------------------------------------------------------------------

 
 
(e) During the final 10 Business Days preceding the Closing Date, Seller and
Buyer shall cooperate in scheduling (i) all Employees to participate in Buyer’s
safety and process safety management two day training course and (ii) those
Employees directly (and on a relief basis) involved in the operation of the
Grands Lacs pipeline, to participate in Buyer’s Operator Qualified Program to
ensure that those Employees are qualified under U.S. Department of
Transportation Part 192 regulations; the foregoing shall be conducted while
maintaining reasonable staffing at MPP for operations.


(f) Nothing contained in this Agreement shall be construed to limit in any way
the ability of Buyer or its Affiliates to terminate the employment of any
Transferred Employee from and after the Closing Date; provided, that Buyer or
its applicable Affiliate shall be responsible for issuing required notices under
the Worker Adjustment and Retraining Notification Act and similar foreign, state
and local rules, statutes and ordinances resulting from the actions of Buyer and
its Affiliates after the Closing Date, and shall be responsible for the
consequences of failure to so comply.
 
(g) From the date hereof through the second anniversary of the Closing Date,
without the prior written consent of Buyer, neither Seller, nor any of its
members or any or its Affiliates shall, directly or indirectly, solicit for
employment or employ (i) any Transferred Employee or (ii) any other employee of
Buyer or its Affiliates; provided that this Section shall not prohibit (A)
solicitation of Transferred Employees whose employment has been terminated by
Buyer or its Affiliates after the Closing Date or (B) general solicitations to
the public or general advertising not specifically directed toward any
Transferred Employee.
 
(h) Nothing in this Agreement, the Transaction Documents or this Section 5.3
shall provide any MPP Employee or any other Person any separate right or cause
of action against Buyer, MPP, any Entity or Seller. The duties and obligations
of Seller and Buyer to each other hereunder are intended to be enforceable only
between them, and do not grant any benefits, duties or obligations to any third
party, including the current or future employees of Buyer or its Affiliates or
the employees of Seller, MPP, or any of the Entities or any of their respective
Affiliates. Nothing in this Agreement, whether express or implied, shall amend
or modify, or be construed as amending or modifying, any benefit plan, program
or agreement sponsored, maintained or contributed to by Seller, MPP, any Entity,
Buyer, or any of their respective Affiliates. Nothing in this Agreement, whether
express or implied shall limit the right of Seller, MPP, any Entity, Buyer, or
any of their respective Affiliates to amend, terminate or otherwise modify any
such benefit plan, program or agreement after the Closing Date.
 
 
- 36 -

--------------------------------------------------------------------------------

 
 
Section 5.4 Tax Covenants.
 
(a) Tax Return Filings, Refunds, and Credits.
 
(i) Seller shall timely prepare and file (or cause such preparation and filing)
with the appropriate Tax authorities all Tax Returns with respect to MPP and the
Entities for Tax periods that end on or before the Effective Date (the “Seller
Returns”), and will pay (or cause to be paid) all Taxes due with respect to the
Seller Returns. The taxes shown on the Tax Returns shall be correct and
complete.
 
(ii) Buyer shall timely prepare and file (or cause preparation and filing) with
the appropriate Tax authorities all Tax Returns with respect to MPP for all Tax
periods ending after the Effective Date (the “Buyer Returns”), and will pay (or
cause to be paid) all Taxes due with respect to the Buyer Returns. The taxes
shown on the Tax Returns shall be correct and complete.
 
(b) Property Tax Pro-ration and Post-Closing Adjustment. Ad valorem and real and
tangible personal property Taxes with respect to the property and assets of MPP
and the Entities (“Property Taxes”) for the calendar year in which the Closing
Date occurs shall be prorated between Seller and Buyer as of the Effective Date.
Actual Property Taxes paid by MPP before the Effective Date shall be prorated
between the Seller and Buyer as of the Effective Date and the amount allocable
for the period after the Effective Date shall be included as a prepayment in the
Closing Net Working Capital calculation as provided in Section 2.1. All future
Property Taxes paid by MPP after the Effective Date shall be prorated between
the Seller and Buyer as of the Effective Date and the amount allocable for the
period prior to the Effective Date shall represent Seller’s obligation and shall
be accounted for in the Post-Closing Purchase Price Reconciliation. Any Property
Taxes allocable to the Seller’s account arising from proration of any future
Property Tax bill received by MPP after the Post-Closing Purchase Price
Reconciliation shall be billed to the Seller.
 
(c) Transfer Taxes. Seller shall bear all transfer, documentary, sales, use,
stamp, registration, value added and other similar Taxes and fees (including any
penalties and interest) incurred in connection with transactions contemplated by
this Agreement (including any real property transfer tax and any similar Tax).

(d) Allocation of Taxes. Seller and Buyer shall, unless prohibited by applicable
state or local Law, cause MPP and each of the Entities to close all Tax periods
at the Effective Date. If applicable Law does not permit MPP or any of the
Entities to close Tax period at the Effective Date, the amount of Taxes
allocable to the portion of such period ending at the Effective Date shall be
deemed equal to the amount that would be payable if the relevant taxable period
ended at the Effective Date. Any allocation of income or deductions required to
determine any Income Taxes relating to such period shall be taken into account
as though the relevant taxable period ended at the Effective Date and by means
of a closing of the books and records of MPP and the Entities at the Effective
Date; provided that exemptions, allowances or deductions that are calculated on
an annual basis (including, but not limited to, depreciation and amortization
deductions) shall be allocated between the period ending at the Effective Date
and the period thereafter in proportion to the number of days in each such
period. All Tax Returns filed by Buyer, Seller or MPP and each of the Entities
shall be prepared consistently with such allocation. Neither Seller, any of its
Subsidiaries nor Buyer shall make an election under Treasury Regulation Section
1.1502-76(b)(2)(ii) (or any similar provision of state or local Tax) to ratably
allocate Tax items for any year or taxable period that includes the Closing
Date. Notwithstanding anything to the contrary herein, any Tax payable by MPP or
the Entities in respect of the Michigan Business Tax or any comparable franchise
Tax (a “Michigan Tax”) paid or payable with respect to MPP or the Entities,
shall be allocated to the taxable period during which the income, operations,
assets or capital comprising the base of such Tax is measured, regardless of
whether the right to do business for another taxable period is obtained by the
payment of the Michigan Tax.
 
 
- 37 -

--------------------------------------------------------------------------------

 
 
Section 5.5 Maintenance of Insurance Policies. 
 
(a) Prior to the Closing Date, Seller shall have provided Buyer true, correct
and complete copies of all Insurance Policies. Seller agrees to maintain all
Insurance Policies in effect and all premiums therefore fully paid up at least
through the Closing Date. Buyer reserves the right to cause any or all of the
Insurance Policies to be terminated at any time from and after the Closing Date
and obtain refunds of unused premiums which will be taken into account in
determining the Closing Statement.
 
(b) Seller’s only right to receive or share in the proceeds of any Insurance
Policy Claims from and after the Closing Date are set forth in Section 6.3(b)
below.
 
(c) Nothing in this Agreement is intended to provide or shall be construed as
providing a benefit or release to any insurer or claims service organization
with respect to any obligation under any Insurance Policy. Nothing herein shall
be construed as creating or permitting any insurer or claims service
organization the right of subrogation against Seller or Buyer or any of their
Affiliates in respect of payments made by one to the other under any Insurance
Policy.
 
Section 5.6 Preservation of Records.
 
(a) Buyer agrees that it shall, at its own expense, preserve and keep the
records held by it relating to the businesses of MPP that could reasonably be
required after the consummation of the transaction contemplated in this
Agreement by Seller for the time periods required; provided, however, that upon
expiration of such period, as applicable, Buyer shall give written notice to
Seller if it or the custodian of such books and records proposes to destroy or
dispose of the same. Seller shall have the opportunity for a period of 30 days
after receiving such notice to elect to have some or all of such books and
records delivered, at Seller's expense and risk, to a location chosen by Seller.
In addition, Buyer shall make such records available to Seller as may reasonably
be required by Seller in connection with, among other things, any insurance
claim, legal proceeding or governmental investigation relating to the business
of MPP. Seller agrees to maintain the confidentiality of all information
provided by Buyer or MPP hereunder during the time periods provided for in this
Section.
 
 
- 38 -

--------------------------------------------------------------------------------

 
 
(b) Seller agrees that it shall, at its own expense, preserve and keep the
records held by it relating to the business of MPP which are contained in the
records of Seller or its Affiliates that could reasonably be required after the
consummation of the transaction contemplated by this Agreement by Seller for the
time periods required. In addition, Seller shall make such records available to
Buyer as may reasonably be required by Buyer in connection with, among other
things, any insurance claim, legal proceeding or governmental investigation
relating to MPP.
 
Section 5.7 Public Statements. No public or private release announcement or
regulatory filing concerning the transactions contemplated hereby shall be
issued by any of the parties without the prior written consent of the other
parties (which consent shall not unreasonably withheld), except for such press
release, announcement or regulatory filing as is required by Law, court process
or stock exchange rule to be made by the party proposing to issue the same, in
which case such party shall use its reasonable commercial efforts to consult in
good faith with the other party prior to the issuance of any such press release,
announcement or filing. In no event shall either party disclose the Purchase
Price for the Membership Interests unless compelled by court order or other
legal process and after prompt prior notice to the other party of any requested
or demanded disclosure. Seller will cooperate with Buyer in respect of public
announcements and Seller will coordinate with the Buyer regarding private
announcement of the transaction to the employees.
 
Section 5.8 Use of Corporate Name. Buyer is acquiring and shall be entitled to
use the names of MPP and the Entities after the Closing Date.
 
Section 5.9 Confidentiality. Each of Buyer and Seller will hold, and will cause
its Representatives to hold, in confidence, unless compelled to disclose by
judicial or administrative process or by other requirements of Law, all
confidential documents and information concerning MPP and the Entities furnished
to Buyer in connection with the transactions contemplated by this Agreement,
except to the extent that such information can be shown to have been (i)
previously known on a non-confidential basis by Buyer or Seller, (ii) in the
public domain through no fault of Buyer or Seller or (iii) later lawfully
acquired by Buyer or Seller from sources other than the other party; provided
that Buyer and Seller may disclose such information to their Representatives in
connection with the transactions contemplated by this Agreement so long as such
Persons are informed by Buyer and Seller respectively of the confidential nature
of such information and are directed by Buyer and Seller to treat such
information confidentially. The obligation of each of Buyer and Seller to hold
any such information in confidence shall be satisfied if it exercises the same
care with respect to such information as it would take to preserve the
confidentiality of their own similar information.
 
Section 5.10 MPP Financial Statements. From the date of execution of this
Agreement to the Closing Date and thereafter, Seller will use commercially
reasonable efforts to assist Buyer in complying with the requirements of
Regulation S-X adopted by the U.S. Securities and Exchange Commission in
connection with the MPP Annual Audited Financial Statements and the MPP
Unaudited Financial Statements, including providing customary management
representation letters and obtaining consents from Plante Moran, PLLC necessary
for the filing of all Financial Statements with the Securities and Exchange
Commission. In addition, from the date of execution of this Agreement to the
Closing Date and thereafter, Seller will use commercially reasonable efforts to
assist Buyer with the determination of purchase accounting allocations and the
transition of ongoing accounting requirements.
 
 
- 39 -

--------------------------------------------------------------------------------

 
 
Section 5.11 Non-competition. For a period beginning on the date hereof and
ending two (2) years after the Closing Date (the “Non-Compete Period”), Seller
agrees that it will not, directly or indirectly, on his own behalf or as a
partner, officer, director, stockholder, member, employee, Seller, agent or
consultant of, or in any other capacity for, any other person or entity:
 
(a) engage or invest in, own, manage, operate, finance, control or participate
in the ownership, management, operation, financing, or control of, lend his
funds or credit to, or render services or advice to, any Person or entity that
is engaged in or owns, operates or leases assets that involve the natural gas
gathering, transportation, processing, compression or treating business that
competes with the Business or which is a foreseeable extension of the Business
(including without limitation assets and services upstream of the central
production facilities which are used to dehydrate or deliver natural gas to the
Business such as wellhead gathering pipelines and compression, but excluding any
aspect of business opportunities in which Buyer has the contractual right to
participate with Seller, and excluding such activities as natural gas
exploration, production and storage which are primary businesses of the Seller)
(the “Non-Compete Business”); or
 
(b) persuade or attempt to persuade any customer or prospective customer of the
Company, of any Entity, or of MichCon (as to MichCon, regarding any supply,
transportation, gas gathering, processing, compression or treating arrangement
that MichCon may conduct upstream of the Business) to discontinue or reduce its
business with the Company, any Entity or MichCon, as applicable; and
 
(c) provided however, that (a) the Non-Compete Business shall not be construed
to include the leasing and development of oil and gas properties and Seller may
be employed by or render services or advice to any entity engaged in the
Non-Compete Business as long as such employment, services rendered or advice
given by Seller do not directly or indirectly relate to the Non-Compete
Business.
 
Notwithstanding anything herein to the contrary, the parties acknowledge and
agree that Seller, if otherwise in compliance with this Agreement may own or
hold, as a passive investment, not more than five percent (5%) of the
outstanding securities of any person or entity engaged in the Non-Compete
Business if the securities of such a person or entity are listed on any national
or regional securities exchange or have been registered under Section 12(g) of
the Securities Exchange Act of 1934, as amended
 
 
- 40 -

--------------------------------------------------------------------------------

 


Section 5.12 Conduct of Business Pending Closing
 
Prior to the Closing Date, the Seller will take all measures necessary to cause
MPP and each Entity to (except with the prior written consent of Buyer or as
otherwise permitted by this Agreement and the Transaction Documents):
 
(a) carry on the Business only in the ordinary course of business and in a
manner consistent with past practice;
 
(b) maintain its assets, properties and facilities, including those held under
leases, in as good working order and condition as at present, ordinary wear and
tear excepted;
 
(c) not acquire or agree to acquire by merging or consolidating with, or by
purchasing any equity interest in or any assets of, or by any other manner, any
business or any entity, partnership, association or other business organization
or division thereof;
 
(d) not sell, lease, mortgage, encumber, pledge, grant a lien on or otherwise
dispose of, or agree to sell, lease (whether such lease is an operating or
capital lease), or dispose of any portion of its assets, other than in the
ordinary course of MPP’s or any Entity’s business consistent with past practice;
 
(e) (i) not increase or agree to increase the compensation payable or to become
payable to any of the Employees: provided, that the foregoing restriction shall
not prohibit MPP from maintaining contributions to and/or accruing liabilities
in respect of the Employee bonus pool, so long as the same are reflected in the
MPP Financial Statements, (ii) not grant any severance or termination pay to, or
enter into any employment or severance agreement with any Person; (iii) not
enter into any collective bargaining agreement; or (iv) not establish, adopt,
enter into, amend or terminate any employee benefit plan, except as contemplated
by first sentence of Section 5.3(b) above;
 
(f) keep in full force and effect Insurance Policies;
 
(g) maintain and preserve its business organization intact, retain present
employees (Seller intends, at its expense, to enter into retention agreements
with MPP Employees) and maintain its relationships with suppliers, vendors,
customers, creditors and others having business relations with it;
 
(h) not declare, set aside or pay any dividend or other distribution (whether in
units, other form of equity or property) with respect to any of its outstanding
capital units, or make any issuance, reclassification, redemption, purchase or
other acquisition of any of its equity securities (except (i) to the extent
permitted in distributing Net Current Assets to Seller pursuant to this
Agreement and (ii) regularly scheduled interest and principal payments to
LaSalle Bank);
 
(i) not incur any indebtedness for borrowed money;
 
 
- 41 -

--------------------------------------------------------------------------------

 
 
(j) not enter into any Material Contract that is not terminable by MPP or an
Entity on no greater than 90 days notice;
 
(k) not make any change in accounting principles, methods or policies (except as
may be required by changes in Law or changes in GAAP);
 
(l) not cancel or compromise any Claim or amend, modify, cancel, terminate,
relinquish, waive or release any Material Contract or material right of MPP or
any Entity; and
 
(m) not make or commit to make any capital expenditures or issue any new
“authorities for expenditure,” in either case in excess of $100,000 or make or
commit to make any individual operating expenditure in excess of $100,000.
 
ARTICLE VI
 
SURVIVAL; INDEMNIFICATION
 
Section 6.1 Survival.
 
(a) All representations and warranties contained herein shall survive for a
period of twelve (12) months following the Closing Date except for the
representations and warranties of Seller set forth in Section 3.1 (Corporate
Organization; Qualification), 3.2 (Authority Relative to this Agreement), and
3.3 (Equity Interests), and of Buyer in Sections 4.1 (Corporate Organization;
Qualification) and 4.2 (Authority Relative to this Agreement), which shall
survive without any time period limitation except the applicable statute of
limitations, and the representations of Seller set forth in Section 3.7
(Contracts) and Section 3.15 (Taxes), which shall survive for the applicable
statute of limitations periods (such periods set forth above are referred to
herein as the relevant “Indemnity Period”). The parties intend that solely as to
those representations and warranties that survive for a period of twelve (12)
months following the Closing, that the statute of limitations be contractually
shortened and the parties agree that no Claims or causes of action may be
brought against Seller, Buyer or any of their respective directors, officers,
members, employees, Affiliates, controlling persons, agents or Representatives
based upon, directly or indirectly, any of the representations and warranties
contained in this Agreement after the Indemnity Period; provided that if a
written notice of Claim for indemnification is made during the applicable
Indemnity Period in accordance with this Article VI, such Claim shall survive
until its resolution.
 
(b) All covenants and agreements contained herein that by their terms are to be
performed in whole or in part, or which prohibit actions, subsequent to the date
hereof, shall survive the consummation of the transaction contemplated hereby in
accordance with their terms.
 
Section 6.2 Indemnification.
 
(a) Subject to the limitations set forth in this Article VI, from and after the
Closing Date, Seller shall indemnify, defend, save and hold harmless Buyer and
its Affiliates, their respective successors and permitted assigns, and their
officers and directors (collectively, the “Buyer Indemnified Parties”), from and
against any and all Damages incurred by a Buyer Indemnified Party arising out
of, resulting from or incurred in connection with:
 
 
- 42 -

--------------------------------------------------------------------------------

 
 
(i) any breach or inaccuracy of any representation or warranty of Seller
contained in this Agreement, in each case, when made or deemed made (without
giving effect to the words “material” or “Material Adverse Effect” or other
similar exceptions or qualifiers);
 
(ii) any breach by Seller of any covenant or agreement contained in this
Agreement; and
 
(iii) any Retained Liabilities.
 
(b) Subject to the limitations set forth in this Article VI, from and after the
Closing Date, Buyer shall indemnify, defend, save and hold harmless Seller and
its Affiliates, their respective successors and permitted assigns, and their
officers and directors (collectively, the “Seller Indemnified Parties”) from and
against any and all Damages to the extent incurred by the Seller Indemnified
Party arising out of, resulting from or incurred in connection with:
 
(i) any breach or inaccuracy of any representation or warranty of such Buyer
contained in this Agreement, in each case, when made or deemed made; and
 
(ii) any breach by Buyer of any covenant or agreement contained in this
Agreement; and
 
(iii) any Liabilities arising from operations or business on or after the
Closing Date, that did not exist prior to the Closing Date.
 
(c) Any Person providing indemnification pursuant to the provisions of this
Section 6.2 is referred to herein as an “Indemnifying Party”, and any Person
entitled to be indemnified pursuant to the provisions of this Section 6.2 is
referred to herein as an “Indemnified Party”.
 
(d) Seller's indemnification obligations contained in Section 6.2(a)(i) shall
not apply to any Claim for Damages unless and until the aggregate of all such
Damages exceeds $1,000,000 (the “Threshold Amount”), in which event Seller's
indemnity obligation contained in Section 6.2(a)(i) shall apply to all Claims
for Damages in excess of the Threshold Amount, subject to a maximum liability to
Seller, in the aggregate, of $15,000,000 (the “Cap Amount”); provided, however,
that the following Claim for Damages shall not be subject to the Threshold
Amount or Cap Amount: (i) Seller’s breach of the representations and warranties
set forth in Sections 3.1, 3.2 and 3.3, and Section 3.15 and (ii) those that
relate to or arise out of the Retained Liabilities.
 
(e) Buyer's indemnification obligations contained in Section 6.2(b)(i) shall not
apply to any Claim for Damages unless and until the aggregate of all such
Damages equals the Threshold Amount, in which event Buyer's indemnification
obligation contained in Section 6.2(b)(i) shall apply to all Claims for Damages
in excess of the Threshold Amount, subject to a maximum liability to the Buyer,
in the aggregate, of the Cap Amount.
 
 
- 43 -

--------------------------------------------------------------------------------

 
 
(f) The indemnification obligations of each party hereto under this Section 6.2
shall inure to the benefit of the Buyer Indemnified Parties and Seller
Indemnified Parties, and such Buyer Indemnified Parties and Seller Indemnified
Parties shall be obligated to keep and perform the obligations imposed on an
Indemnified Party by this Section 6.2, on the same terms as are applicable to
such other party.
 
(g) In all cases in which a Person is entitled to be indemnified in accordance
with this Agreement, such Indemnified Party shall be under a duty to act in a
commercially reasonable manner to mitigate its Losses.
 
(h) Notwithstanding any other provision of this Agreement, in no event shall any
Indemnified Party be entitled to indemnification pursuant to this Article VI to
the extent any Damages were attributable to such Indemnified Party's own gross
negligence or willful misconduct.
 
(i) THE REMEDIES PROVIDED IN THIS ARTICLE VI SHALL BE DEEMED TO SET FORTH AND
ESTABLISH THE SOLE AND EXCLUSIVE REMEDIES OF THE PARTIES, FROM AND AFTER THE
DATE HEREOF, WITH RESPECT TO THE BREACH OR FAILURE TO PERFORM THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 6.3 Calculation of Damages. 
 
(a) The amount of any Damages suffered by Buyer hereto shall be reduced if and
only to the extent that Seller’s (i) breached or inaccurate representation or
warranty or (ii) breached covenant or agreement is accurately and adequately
reserved for in the Closing Statement and Buyer actually receives the cash
related to such reserve as a Current Asset upon acquiring the Membership
Interests.
 
(b) If a Buyer Indemnified Party Claim for Damages under this Article VI is
covered by an Insurance Policy maintained in effect by MPP prior to the Closing
Date, contemporaneously with Seller’s payment of the Buyer Indemnified Party
Claim for Damages, Buyer shall cause MPP, or its successor to assign to Seller
whatever right to recovery as to the particular Claim for Damages under the
relevant Insurance Policy, as can be assigned to Seller, and Buyer shall take
such action as Seller may reasonably request without the expenditure of funds to
assist Seller to collect under the relevant Insurance Policy.
 
Section 6.4 Procedures for Third-Party Claims. The obligations of any
Indemnifying Party to indemnify any Indemnified Party under this Article VI with
respect to for Claim for Damages pursued against an Indemnified Person by any
Person other than an Indemnifying Party (including Governmental Entities) (a
“Third-Party Claim”), shall be subject to the following terms and conditions:
 
 
- 44 -

--------------------------------------------------------------------------------

 
 
(a) The Indemnified Party shall give the Indemnifying Party written notice of
any such Third-Party Claim reasonably promptly after learning of such
Third-Party Claim. The Indemnifying Person’s failure to give prompt written
notice of a Third-Party Claim shall not affect the Indemnifying Party's
obligations under this Article VI, except to the extent that the Indemnifying
Party is actually prejudiced by its failure to receive prompt written notice.
 
(b) If the Indemnifying Party elects to defend against, negotiate, settle or
otherwise deal with any Third Party Claim, it shall within 30 days notify the
Indemnified Party of its decision. If the Indemnifying Party elects not to or
fails to defend against, negotiate, settle or otherwise deal with any Third
Party Claim, the Indemnified Party may defend against, negotiate, settle or
otherwise deal with such Third Party Claim. If the Indemnifying Party assumes
the defense of any Third Party Claim, the Indemnified Party may participate, at
its own expense, in the defense of such Third Party Claim; provided, however,
that such Indemnified Party shall be entitled to participate in any such defense
with separate counsel at the expense of the Indemnifying Party if, (i) so
requested by the Indemnifying Party to participate or (ii) in the reasonable
opinion of counsel to the Indemnified Party, a conflict or potential conflict
exists between the Indemnified Party and the Indemnifying Party that would make
such separate representation advisable; and provided, further, that the
Indemnifying Party shall not be required to pay for more than one such counsel
for all Indemnified Parties in connection with any Third Party Claim.
 
(c) The Indemnified Party shall, and shall cause its employees and
Representatives to, cooperate reasonably with the Indemnifying Party in
connection with the defense negotiation, settlement or other handling of each
Third-Party Claim and shall provide the Indemnifying Party with all available
information and documents concerning such Third-Party Claim.
 
(d) Notwithstanding anything else in this Section 6.4, (i) the Indemnified Party
shall not settle a Third-Party Claim without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld,
conditioned or delayed and (ii) the Indemnifying Party shall not enter into any
settlement or compromise of any action, suit or proceeding, or consent to the
entry of any judgment for relief other than monetary damages to be borne by the
Indemnifying Party, without the prior written consent of the Indemnified Party,
which consent shall not be unreasonably withheld, conditioned or delayed.
 
Section 6.5 Procedures for First-Party Claims. The obligations of any
Indemnifying Party to indemnify an Indemnified Party under this Article VI in
respect of a Claim for Damages pursued directly by an Indemnified Party against
an Indemnifying Party (a “First-Party Claim”) shall be subject to the following
terms and conditions:
 
(a) Once an Indemnified Party determines that it has a First-Party Claim, the
Indemnified Party shall give reasonably prompt written notice thereof to the
Indemnifying Party, specifying the amount of such claim and any relevant facts
and circumstances relating thereto, and such notice shall be promptly given even
if the nature or extent of the Damages is not then known. Such written
notification shall be subsequently supplemented within a reasonable time as
additional information regarding the First-Party Claim or the nature or extent
of Damages resulting therefrom becomes available to the Indemnified Party.
 
 
- 45 -

--------------------------------------------------------------------------------

 
 
(b) Any failure to give such reasonably prompt notice or supplement thereto or
to provide any such facts and circumstances will not waive any rights of the
Indemnified Party, except to the extent that the rights of the Indemnifying
Party are actually and materially prejudiced thereby.
 
(c) The Indemnified Party and the Indemnifying Party shall attempt to negotiate
in good faith for a 30-day period regarding the resolution of any disputed
First-Party Claim. Promptly following the final determination of the amount of
any Damages Claimed by the Indemnified Party, the Indemnifying Party, subject to
the limitations of the Threshold Amount and the Cap Amount (if applicable),
shall pay such Damages to the Indemnified Party by wire transfer of immediately
available funds.
 
Section 6.6 Special Indemnification Provision Relating to Environmental
Matters. 
 
(a) Buyer shall indemnify and hold the Seller harmless from that portion of
Damages resulting from Buyer’s, MPP’s or any Entity’s failure to comply with or
to remediate property in accordance with applicable Environmental Law, but only
to the extent that such Damages are directly attributable to Buyer’s, MPP’s or
any Entity’s actions or omissions occurring on or after the Closing Date.
 
(b) Seller shall indemnify and hold Buyer harmless from all Damages under any
Environmental Law that arise out of actions or omissions that occurred before
the Closing Date but were not disclosed in the Seller Disclosure Letter, if they
relate to matters as to which written notification is given by Buyer to Seller
during a period ending one year after the Closing Date.
 
Should Seller be obligated, as a result of Section 6.6(b) or due to any Retained
Liability to conduct remediation, Buyer shall reasonably cooperate with
environmental response activities of Seller on the applicable property. Buyer
shall ensure that Seller has reasonable access to investigate, monitor, and
remediate said property, and to install, operate, and maintain facilities for
the containment or treatment of the soil and groundwater, and to perform other
environmental remediation and response activities, so long as such activities do
not unreasonably interfere with the operation of the Business. In conducting the
above-described environmental remediation, Seller may elect to perform a cleanup
in accordance with applicable industrial cleanup standards or (if applicable and
suitable pursuant to Environmental Law in force at the time of cleanup)
commercial III or IV cleanup standards under the Michigan Natural Resources and
Environmental Protection Act, Part 201 (Part 201), or similar standards which
may be allowed under Michigan law in the future. Seller shall conduct any and
all investigations, monitoring, and remediation in compliance with applicable
Environmental Laws; (ii) cleanup standards or cleanup criteria applicable to any
remedial action by Seller at the property shall not be inconsistent in any way
with current use of the subject property or expansion of uses of a similar
nature at the property; and Seller shall access and disturb the absolute least
amount of surface property possible in conducting it remediation operations.
 
 
- 46 -

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
CONDITIONS TO CLOSING
 
Section 7.1 Conditions Precedent to Obligations of Buyer. Buyer’s obligation to
consummate the transactions contemplated by this Agreement is subject to the
fulfillment, on or prior to the Closing Date, of each of the following
conditions (any or all of which may be waived by Buyer in whole or in part:
 
(a) The representations and warranties of Seller set forth in this Agreement
shall be true and correct, at and as of the Closing Date as though made on the
Closing Date (except to the extent such representations and warranties relate to
an earlier date, in which case such representations and warranties shall be true
and correct in all respects, on and as of such earlier date without giving
effect to the words “material” or “Material Adverse Effect” or other similar
exception or qualifier; provided, however, that in the event of such a breach of
a representation or warranty, the condition set forth in this Section 7.1(a)
shall be deemed satisfied unless the effect of all such breaches of
representations and warranties taken together result in a Material Adverse
Effect;
 
(b) Seller shall have performed and complied in all material respects with all
obligations and agreements required by this Agreement to be performed or
complied with by it on or prior to the Closing Date;
 
(c) no casualty losses shall have occurred with respect to the assets of the
Business that could result in the aggregate, in Losses (including future losses
due to business interruption) equal or greater than 5% of the Purchase Price (a
“Casualty Loss”);
 
(d) MPP Financial Statements. Seller must have delivered to Buyer as soon as
prepared, and in any event, prior to the Closing Date:
 

(i)
The MPP Annual Audited Financial Statements; and

 

 
(ii)
The MPP Unaudited Financial Statements, as of and for the six-month periods
ended June 30, 2007 and 2008; provided that if the Closing Date occurs after
November 8, 2008, the MPP Unaudited Financial Statements shall be prepared as of
and for the nine-month periods ended September 30, 2007 and 2008; and

 
(e) Security Agreement. Seller shall have caused to be delivered to Buyer one of
more certain letter(s) of credit referenced in that certain Security Agreement
dated of even date herewith, by and between Buyer on the one hand and Michigan
Energy Investment, LLC, Ganesh Energy, LLC and Gas Processing & Pipeline, LLC on
the other hand.
 
Section 7.2 Conditions Precedent to Obligations of Seller. Seller’s obligation
to consummate the transactions contemplated by this Agreement is subject to the
fulfillment, on or prior to the Closing Date, of each of the following
conditions (any or all of which may be waived by Seller in whole or in part:
 
 
- 47 -

--------------------------------------------------------------------------------

 
 
(a) the representations and warranties of Buyer set forth in this Agreement
shall be true and correct, at and as of the Closing Date as though made on the
Closing Date (except to the extent such representations and warranties relate to
an earlier date, in which case such representations and warranties shall be true
and correct in all respects, on and as of such earlier date provided, however,
that in the event of such a breach of a representation or warranty, the
condition set forth in this Section 7.2(a) shall be deemed satisfied unless the
effect of all such breaches of representations and warranties taken together
result in a Material Adverse Effect;
 
(b) the waiting period applicable to the transactions contemplated by this
Agreement under the HSR Act shall have expired without any order by a
Governmental Authority restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby, or early termination shall
have been granted.
 
ARTICLE VIII
 
MISCELLANEOUS PROVISIONS
 
Section 8.1 Interpretation. 
 
(a) Unless the context of this Agreement otherwise requires, (a) words of any
gender include the other gender; (b) words using the singular or plural number
also include the plural or singular number, respectively; (c) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement; (d) the terms “Article,” “Section” and “Exhibit” refer to the
specified Article, Section and Exhibit of this Agreement, respectively; and (e)
“including,” shall mean “including, but not limited to”; and (v) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties
(whether real or personal). Unless otherwise expressly provided, any agreement,
instrument, law or regulation defined or referred to herein means such
agreement, instrument, law or regulation as from time to time amended, modified
or supplemented, including (in the case of agreements or instruments) by waiver
or consent and (in the case of a law or regulation) by succession of comparable
successor law and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein.
 
(b) For purposes of Article III and all covenants and obligations of Seller
hereunder including indemnification obligations of Article VI, all
representations, warranties, covenants and obligations made by Seller shall be
deemed to be jointly and severally made by each Seller.
 
Section 8.2 Disclosure Letters. The Seller Disclosure Letter and the Buyer
Disclosure Letter are incorporated into this Agreement by reference and made a
part of it.
 
 
 
- 48 -

--------------------------------------------------------------------------------

 
 
Section 8.3 Payments. All payments set forth in this Agreement are in United
States Dollars. Such payments shall be made by wire transfer of immediately
available funds or by such other means as the parties to such payment shall
designate.
 
Section 8.4 Expenses. Except as expressly set forth herein, or as agreed upon in
writing by the parties, each party shall bear its own costs, fees and expenses,
including the expenses of its representatives, incurred by such party in
connection with this Agreement and the contemplated transaction.
 
Section 8.5 Choice of Law. THIS AGREEMENT, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OR CHOICE OF LAWS OR ANY OTHER LAW THAT WOULD MAKE THE LAWS OF ANY
OTHER JURISDICTION OTHER THAN THE STATE OF NEW YORK APPLICABLE HERETO.
 
Section 8.6 Assignment. This Agreement may not be assigned by either party
without the prior written consent of the other party.
 
Section 8.7 Notices. All demands, notices, consents, approvals, reports,
requests and other communications hereunder must be in writing, will be deemed
to have been duly given only if delivered personally or by facsimile
transmission (with confirmation of receipt) or by an internationally-recognized
express courier service or by mail (first class, postage prepaid) to the parties
at the following addresses or telephone or facsimile numbers and will be deemed
effective upon delivery; provided, however, that any communication by facsimile
shall be confirmed by a nationally-recognized express courier service or regular
mail.
 
 
 
- 49 -

--------------------------------------------------------------------------------

 
 
 

 
(i)    If to the Seller:
Ganesh Energy, LLC
30078 Schoenherr, Suite 150
Warren, Michigan
Attention: Manouch Daneshvar
Telephone: (586) 445-2300
Facsimile: (586) 445-1782
 
Gas Processing & Pipeline, LLC
200 Greenbrier Road
P.O.Box 460
Summersville, WV 26651
Attention: James E. Davis
Telephone: (304) 872-3000
Facsimile: (304) 872-3040
 
With a required copy to:
 
Ufer & Spaniola, P.C.
5440 Corporate Drive, Suite 250
Troy, Michigan 48098-2648
Attention: Gerald Van Wyke, Esquire
Telephone: (248) 641-7000 Facsimile: (248) 641-5120
         
(ii)    If to Buyer:
DCP Midstream Partners, LP
370 17th Street, Suite 2700
Denver, CO 80202-0202
Attention: Anthony A. Blando, Director of Business Development
Telephone: 303-633-2916
Facsimile: 303-633-2921
         
With a required copy to:
 
DCP Midstream Partners, LP
370 17th Street, Suite 2700
Denver, CO 80202-0202
Attention: Michael S. Richards, General Counsel
Telephone: 303-633- 2912
Facsimile: 303-633-2921
       

or to such other address as the addressee shall have last furnished in writing
in accord with this provision to the addressor.
 
 
- 50 -

--------------------------------------------------------------------------------

 
 
Section 8.8 Resolution of Disputes. 
 
(a) All disputes arising out of or relating to this Agreement or its breach,
termination or validity or the parties' performance under it (“Dispute”) shall
be resolved as provided by this Section 8.8. The Parties agree that litigation
instituted to resolve a Dispute may be brought in the federal or state courts in
Texas or Colorado in the case of cases brought against Buyer and in Michigan in
the case of cases brought against Seller (the “Selected Courts”). The Parties
hereby unconditionally and irrevocably submit to the exclusive jurisdiction of
the Selected Courts for purposes of Dispute resolution. Without prejudice to
such provisional remedies as may be available under the jurisdiction of a
Selected Court, the arbitral tribunal shall have full authority to grant
provisional remedies and to direct the parties to request that any court modify
or vacate any temporary or preliminary relief issued by such court, and to award
damages for the failure of any party to respect the arbitral tribunal's orders
to that effect. Each of the parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such Proceeding and irrevocably waives, to the fullest extent permitted
by law, any objection that it may now or hereafter have to the laying of the
venue of any such Proceeding in any such court or that any such Proceeding
brought in any such court has been brought in an inconvenient forum. Process in
any such Proceeding may be served on any party anywhere in the world by courier
such as Federal Express, whether within or without the jurisdiction of any such
court.
 
(b) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 8.9 No Right of Setoff. Neither party hereto nor any Affiliate thereof
may deduct from, set off, holdback or otherwise reduce in any manner whatsoever
any amount owed to it hereunder or pursuant to any related agreement.
 
Section 8.10 Time is of the Essence. Time is of the essence in the performance
of the provisions of this Agreement.
 
Section 8.11 Entire Agreement. This Agreement, together with the Seller
Disclosure Letter, Buyer Disclosure Letter, Annex I, the Exhibits hereto, and
the Confidentiality Agreement and Transaction Documents constitute the entire
agreement between the parties hereto with respect to the subject matter herein
and supersede all previous agreements, whether written or oral, relating to the
subject matter of this Agreement and all prior drafts of this Agreement, all of
which are merged into this Agreement. No prior drafts of this Agreement and no
words or phrases from any such prior drafts shall be admissible into evidence in
any action or suit involving this Agreement.
 
Section 8.12 Binding Nature; Third Party Beneficiaries. This Agreement shall be
binding upon and inure solely to the benefit of the parties hereto and their
respective successors (whether by operation of law or otherwise) and permitted
assigns. Except as expressly provided herein, none of the provisions of this
Agreement shall be for the benefit of or enforceable by any third party,
including any creditor of either party or any of their Affiliates. Except as
expressly provided herein, no such third party shall obtain any right under any
provision of this Agreement or shall by reasons of any such provision make any
Claim in respect of any Liability (or otherwise) against either party hereto.
 
 
- 51 -

--------------------------------------------------------------------------------

 
 
Section 8.13 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which, when executed, shall be deemed to be an original
and both of which together shall constitute one and the same document. Any
counterpart or other signature to this Agreement that is delivered by facsimile
or electronic mail shall be deemed for all purposes as constituting good and
valid execution and delivery by such party of this Agreement.
 
Section 8.14 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any applicable present or future law,
and if the rights or obligations of either party under this Agreement will not
be materially and adversely affected thereby, (i) such provision shall be fully
severable, (ii) this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of it,
(iii) the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance this Agreement and (iv) in lieu of such illegal,
invalid or unenforceable provision, there shall be added automatically as a part
of this Agreement, a legal, valid and enforceable provision as similar in terms
to such illegal, invalid or unenforceable provision as may be possible.
 
Section 8.15 Headings. The headings used in this Agreement have been inserted
for convenience of reference only and do not define or limit its provisions.
 
Section 8.16 Waiver. Any term or condition of this Agreement may be waived at
any time by the party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the party or parties waiving such term or condition. No
waiver by any party of any term or condition of this Agreement, in any one or
more instances, shall be deemed to be or construed as a waiver of the same or
any other term or condition of this Agreement on any future occasion. All
remedies, either under this Agreement or by law or otherwise afforded, will be
cumulative and not alternative.
 
Section 8.17 Amendment. This Agreement may be altered, amended or changed only
by a writing making specific reference to this Agreement and signed by duly
authorized representatives of each party.
 
Section 8.18 Seller Liability. Each of Ganesh, LLC and Gas Processing and
Pipeline, LLC agree that they are jointly and severally liable for the
performance of all transactions and the assumption of all liabilities by Seller
that are set forth in this Agreement and in the Transaction Documents.
 
 
- 52 -

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, Seller and Buyer, by their duly authorized officers, have
executed this Agreement as of the date first written above.
 


GANESH ENERGY, LLC
 
 
By:  /s/ Rai P. Bhargava

--------------------------------------------------------------------------------

Name: Rai P. Bhargava
Title: Chairman
 
 
GAS PROCESSING AND PIPELINE, LLC
 
 
By:  /s/ William T. Bright

--------------------------------------------------------------------------------

Name: William T. Bright
Title: Chairman
 
 
MICHIGAN ENERGY INVESTMENTS, LLC
 
 
By:  /s/ Rai P. Bhargava

--------------------------------------------------------------------------------

Name: Rai P. Bhargava
Title: Chairman
 
 
(Collectively, the Seller)
 
 
DCP MIDSTREAM PARTNERS, LP
 
By:  DCP Midstream GP, LP
Its General Partner
 
By: DCP Midstream GP, LLC
Its General Partner
 
By:  /s/ Greg K. Smith

--------------------------------------------------------------------------------

Name: Greg K. Smith
Title:  Vice President, Business Development
 
(the Buyer)






 
 

--------------------------------------------------------------------------------

 

ANNEX I
ENTITIES and EQUITY INTERESTS


Equity Interests
 
Entity Name
Jurisdiction
% Ownership Interest
Michigan Pipeline & Processing, LLC
Michigan
53.75% owned by Ganesh Energy, LLC (“Ganesh”)and 46.25% owned by Gas Processing
& Pipeline, LLC (“GPP”).
MPP Antrim Gas LLC
Michigan
100% owned by Michigan Pipeline & Processing, LLC
MPP Bay Area Pipeline, LLC
Michigan
100% owned by Michigan Pipeline & Processing, LLC
MPP Grands Lacs LLC
Michigan
100% owned by Michigan Pipeline & Processing, LLC
MPP Jackson LLC1 
Michigan
100% owned by Michigan Pipeline & Processing, LLC
MPP Litchfield LLC2 
Michigan
100% owned by Michigan Pipeline & Processing, LLC

 

--------------------------------------------------------------------------------

1
MPP Jackson LLC owns 75% equity interest in the Jackson Pipeline Company
(general partnership).

 

2
MPP Litchfield owns 44% equity interest in the Litchfield Pipeline.

   

   

   

--------------------------------------------------------------------------------